Exhibit 10.2

 

 

 

 

 

SALE AND SERVICING AGREEMENT

 

 

among

 

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2016-A,

as Issuer,

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.,

as Trust Depositor,

 

 

HARLEY-DAVIDSON MOTORCYCLE GRANTOR TRUST 2016-A,

as Underlying Trust,

 

 

HARLEY-DAVIDSON CREDIT CORP.,

as Servicer

 

and

 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Indenture Trustee

 

 

 

 

Dated as of June 1, 2016

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

Page

Table of Contents

ARTICLE ONE DEFINITIONS

1

Section 1.01.

Definitions

1

Section 1.02.

Usage of Terms

15

Section 1.03.

Section References

15

Section 1.04.

Calculations

15

Section 1.05.

Accounting Terms

15

ARTICLE TWO TRANSFER OF CONTRACTS

16

Section 2.01.

Closing

16

Section 2.02.

Conditions to the Closing

16

ARTICLE THREE REPRESENTATIONS AND WARRANTIES

18

Section 3.01.

Representations and Warranties Regarding the Trust Depositor

18

Section 3.02.

Representations and Warranties Regarding the Servicer

19

ARTICLE FOUR PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

21

Section 4.01.

Custody of Contracts

21

Section 4.02.

Filing

22

Section 4.03.

Name Change or Relocation

22

Section 4.04.

Costs and Expenses

22

ARTICLE FIVE SERVICING OF CONTRACTS

23

Section 5.01.

Responsibility for Contract Administration

23

Section 5.02.

Standard of Care

23

Section 5.03.

Records

23

Section 5.04.

Inspection

23

Section 5.05.

Trust Accounts

24

Section 5.06.

Enforcement

25

Section 5.07.

Trustees to Cooperate

26

Section 5.08.

Costs and Expenses

27

Section 5.09.

Maintenance of Security Interests in Motorcycles

27

Section 5.10.

Successor Servicer/Lockbox Agreements

27

Section 5.11.

Separate Entity Existence

27

ARTICLE SIX THE TRUST DEPOSITOR

27

Section 6.01.

Covenants of the Trust Depositor

27

Section 6.02.

Liability of Trust Depositor; Indemnities

29

Section 6.03.

Merger or Consolidation of, or Assumption of the Obligations of, Trust
Depositor; Certain Limitations

31

Section 6.04.

Limitation on Liability of Trust Depositor and Others

31

Section 6.05.

Trust Depositor Not to Resign

32

ARTICLE SEVEN DISTRIBUTIONS; RESERVE FUND

32

Section 7.01.

Monthly Distributions

32

Section 7.02.

Fees

32

Section 7.03.

Advances

32

Section 7.04.

Reserved

32

Section 7.05.

Distributions; Priorities

33

Section 7.06.

Reserve Fund

36

Section 7.07.

Reserved

36

Section 7.08.

Purchase of Contracts for Breach of Representations and Warranties

36

Section 7.09.

Reassignment of Reacquired Contracts

37

Section 7.10.

Servicer’s Purchase Option

38

 

i

--------------------------------------------------------------------------------


 

Section 7.11.

Purchase of Contracts for Breach of Servicing Obligations

38

ARTICLE EIGHT EVENTS OF TERMINATION; SERVICE TRANSFER

41

Section 8.01.

Events of Termination

41

Section 8.02.

Waiver of Event of Termination

41

Section 8.03.

Servicing Transfer

41

Section 8.04.

Successor Servicer to Act; Appointment of Successor Servicer

42

Section 8.05.

Notification Noteholders

42

Section 8.06.

Effect of Transfer

43

Section 8.07.

Database File

43

Section 8.08.

Successor Servicer Indemnification

43

Section 8.09.

Responsibilities of the Successor Servicer

43

Section 8.10.

Limitation of Liability of Servicer

44

Section 8.11.

Merger or Consolidation of Servicer

44

Section 8.12.

Servicer Not to Resign

44

Section 8.13.

Appointment of Subservicer

44

ARTICLE NINE REPORTS

45

Section 9.01.

Monthly Reports

45

Section 9.02.

Officer’s Certificate

45

Section 9.03.

Other Data

45

Section 9.04.

Report on Assessment of Compliance with Servicing Criteria and Attestation;
Annual Officer’s Certificate

45

Section 9.05.

Monthly Reports to Noteholders

46

Section 9.06.

Regulation AB

47

Section 9.07.

Information to Be Provided by the Indenture Trustee

47

Section 9.08.

Exchange Act Reporting

48

ARTICLE TEN TERMINATION

49

Section 10.01.

Sale of Trust Assets

49

ARTICLE ELEVEN MISCELLANEOUS

49

Section 11.01.

Amendment

49

Section 11.02.

Protection of Title to Trust

50

Section 11.03.

Governing Law

51

Section 11.04.

Notices

51

Section 11.05.

Severability of Provisions

53

Section 11.06.

Assignment

53

Section 11.07.

Third Party Beneficiaries

53

Section 11.08.

Counterparts

53

Section 11.09.

Headings

53

Section 11.10.

No Bankruptcy Petition; Disclaimer and Subordination

53

Section 11.11.

Limitation of Liability of Owner Trustee, Underlying Trustee and Indenture
Trustee

54

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

Form of Assignment

A-1

Exhibit B

Form of Closing Certificate of Trust Depositor

B-1

Exhibit C

Form of Closing Certificate of Seller/Servicer

C-1

Exhibit D

Form of Servicing Officer Certification as to Monthly Report

D-1

Exhibit E

Servicing Criteria to be Addressed in Indenture Trustee’s

 

 

Assessment of Compliance

E-1

Exhibit F

Form of Indenture Trustee’s Annual Certificate

F-1

Exhibit G

Form of Certificate Regarding Reacquired Contracts

G-1

Exhibit H

List of Contracts

H-1

Exhibit I

Form of Monthly Report to Noteholders

I-1

Exhibit J

Seller’s Representations and Warranties

J-1

Exhibit K

Lockbox Bank and Lockbox Account

K-1

 

iii

--------------------------------------------------------------------------------


 

THIS SALE AND SERVICING AGREEMENT, dated as of June 1, 2016 (this “Agreement”),
is entered into by and among Harley-Davidson Motorcycle Trust 2016-A (together
with its successors and assigns, the “Issuer” or the “Trust”), Harley-Davidson
Customer Funding Corp. (together with its successor and assigns, the “Trust
Depositor”), Harley-Davidson Motorcycle Grantor Trust 2016-A (together with its
successors and assigns, the “Underlying Trust”), The Bank of New York Mellon
Trust Company, N.A. (solely in its capacity as Indenture Trustee, together with
its successors and assigns, the “Indenture Trustee”) and Harley-Davidson Credit
Corp. (solely in its capacity as Servicer, together with its successor and
assigns, “Harley-Davidson Credit” or the “Servicer”).

 

WHEREAS the Issuer desires to acquire from the Trust Depositor a pool of
fixed-rate, simple interest promissory notes and security agreements relating to
Harley-Davidson motorcycles (collectively, the “Contracts”) purchased by
Harley-Davidson Credit and subsequently sold by Harley-Davidson Credit to the
Trust Depositor;

 

WHEREAS the Trust Depositor is willing to transfer and assign the Contracts to
the Underlying Trust pursuant to the terms hereof; and

 

WHEREAS the Servicer is willing to service the Contracts pursuant to the terms
hereof;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE ONE

 

DEFINITIONS

 

Section 1.01.    Definitions.  Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:

 

“Administration Agreement” means the Administration Agreement, dated as of the
date hereof, among the Issuer, Harley-Davidson Credit Corp. (in its capacity as
administrator), the Trust Depositor, the Underlying Trust and the Indenture
Trustee.

 

“ADR Organization” means The American Arbitration Association or, if The
American Arbitration Association no longer exists or if its ADR Rules would no
longer permit mediation or arbitration, as applicable, of the dispute, another
nationally recognized mediation or arbitration organization selected by the
Seller.

 

“ADR Rules” means the relevant rules of the ADR Organization for mediation
(including non-binding arbitration) or binding arbitration, as applicable, of
commercial disputes in effect at the time of the mediation or arbitration.

 

“Advance” means, with respect to any Distribution Date, the amounts, if any,
deposited by the Servicer in the Collection Account for such Distribution Date
pursuant to Section 7.03.

 

“Affiliate” of any specified Person means any other Person controlling or
controlled by, or under common control with, such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such

 

1

--------------------------------------------------------------------------------


 

Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” or
“controlled” have meanings correlative to the foregoing.

 

“Aggregate Principal Balance” will equal the sum of the Principal Balances of
each outstanding Contract.

 

“Agreement” means this Sale and Servicing Agreement, as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

 

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the date hereof, among the Issuer, the Servicer and the
Asset Representations Reviewer.

 

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, a
Delaware limited liability company.

 

“Asset Representations Reviewer Fee” means “Review Fee” as such term is defined
in the Asset Representations Review Agreement.

 

“Available Monies” means, with respect to any Distribution Date, the sum
(without duplication) of (a) the following amounts received by the Servicer on
or in respect of the Contracts during the related Due Period: (i) all amounts
received in respect of principal of and interest on the Contracts, (ii) all Net
Liquidation Proceeds, and (iii) all amounts received in respect of interest,
dividends, gains, income and earnings on investment of funds in the Trust
Accounts as contemplated in Section 5.05(d), and (b) the following amounts
received on or prior to such Distribution Date: (i) the aggregate of the
Purchase Prices for Contracts reacquired by the Trust Depositor pursuant to
Section 7.08 or moneys otherwise deposited in the Collection Account pursuant to
such Section, (ii) all Advances made by the Servicer pursuant to Section 7.03,
(iii) all amounts paid by the Servicer in connection with an optional purchase
of the Contracts pursuant to Section 7.10, and (iv) the aggregate of the
Purchase Prices for Contracts purchased by the Servicer pursuant to
Section 7.11.

 

“Business Day” means any day other than a Saturday or a Sunday, or another day
on which banking institutions in the cities of Chicago, Illinois, Wilmington,
Delaware, or New York, New York are authorized or obligated by law, executive
order, or governmental decree to be closed.

 

“Certificates”  means the Trust Certificates (as such term is defined in the
Trust Agreement), representing a beneficial equity interest in the Trust and
issued pursuant to the Trust Agreement.

 

“Certificate Register” shall have the meaning specified in the Trust Agreement.

 

“Certificateholders” shall have the meaning specified in the Trust Agreement.

 

“Class” means all Notes whose form is identical except for variation in
denomination, principal amount or owner.

 

“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.

 

“Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes,
the Class A-3 Notes and the Class A-4 Notes.

 

“Class A-1 Final Distribution Date” means the June 2017 Distribution Date.

 

2

--------------------------------------------------------------------------------


 

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.

 

“Class A-1 Notes” has the meaning set forth in the Indenture.

 

“Class A-1 Rate” means 0.59000% per annum (computed on the basis of the actual
number of days elapsed and a 360-day year).

 

“Class A-2 Final Distribution Date” means the June 2019 Distribution Date.

 

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.

 

“Class A-2 Notes” has the meaning set forth in the Indenture.

 

“Class A-2 Rate” means 1.09% per annum (computed on the basis of a 360-day year
of twelve 30-day months).

 

“Class A-3 Final Distribution Date” means the January 2021 Distribution Date.

 

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.

 

“Class A-3 Notes” has the meaning set forth in the Indenture.

 

“Class A-3 Rate” means 1.34% per annum (computed on the basis of a 360-day year
of twelve 30-day months).

 

“Class A-4 Final Distribution Date” means the April 2022 Distribution Date.

 

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.

 

“Class A-4 Notes” has the meaning set forth in the Indenture.

 

“Class A-4 Rate” means 1.61% per annum (computed on the basis of a 360-day year
of twelve 30-day months).

 

“Class B Final Distribution Date” means the March 2024 Distribution Date.

 

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.

 

“Class B Notes” has the meaning set forth in the Indenture.

 

“Class B Rate” means 2.71% per annum (computed on the basis of a 360-day year of
twelve 30-day months).

 

“Clearing Agency” shall have the meaning specified in the Indenture.

 

“Closing Date” means June 15, 2016.

 

3

--------------------------------------------------------------------------------


 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall have the meaning specified in the Indenture.

 

“Collection Account” means a trust account as described in Section 5.05
maintained in the name of the Indenture Trustee and which shall be an Eligible
Account.

 

“Computer File” means the computer file generated by the Servicer which provides
information relating to the Contracts and which was used by the Seller in
selecting the Contracts sold to the Trust Depositor pursuant to the Transfer and
Sale Agreement and transferred to the Trust by the Trust Depositor pursuant to
this Agreement, and includes the master file and the history file as well as
servicing information with respect to the Contracts.

 

“Contract Assets” has the meaning assigned in Section 2.01 of the Transfer and
Sale Agreement.

 

“Contract File” means, as to each Contract, (a) the original Contract (or with
respect to “electronic chattel paper”, the “authoritative copy” thereof),
including the executed promissory note and security agreement or other evidence
of the obligation of the Obligor, (b) the original title certificate to the
Motorcycle and, where applicable, the certificate of lien recordation, or, if
such title certificate has not yet been issued, an application for such title
certificate, or other appropriate evidence of a security interest in the covered
Motorcycle; (c) the assignments of the Contract; (d) the original(s) (or with
respect to “electronic chattel paper,” the “authoritative copy”) of any
agreement(s) modifying the Contract including, without limitation, any extension
agreement(s) and (e) documents evidencing the existence of physical damage
insurance covering such Motorcycle (terms in quotation marks have the meaning
assigned to them in the UCC).

 

“Contract Rate” means, as to any Contract, the annual rate of interest with
respect to such Contract.

 

“Contracts” means the promissory notes and security agreements described in the
List of Contracts and constituting part of the Trust Corpus, and includes,
without limitation, all related security interests and any and all rights to
receive payments which are collected pursuant thereto after the Cutoff Date, but
excluding any rights to receive payments which are collected pursuant thereto on
or prior to the Cutoff Date.

 

“Controlling Class” means the Class A Notes (voting together as a single class,
if applicable) for so long as any Class A Notes are outstanding, and then the
Class B Notes for so long as any Class B Notes are outstanding.

 

“Corporate Trust Office” means the office of the Indenture Trustee at which at
any particular time its activities under the Transaction Documents shall be
principally administered, which office at the date of the execution of this
Agreement is located at the address set forth in Section 11.04.

 

“Cram Down Loss” means, with respect to a Contract, if a court of appropriate
jurisdiction in a bankruptcy or insolvency proceeding shall have issued an order
reducing the Principal Balance of such Contract, the amount of such reduction
(with a “Cram Down Loss” being deemed to have occurred on the date of issuance
of such order).

 

“Cutoff Date” means the close of business on May 31, 2016.

 

4

--------------------------------------------------------------------------------


 

“Defaulted Contract” means a Contract with respect to which there has occurred
one or more of the following: (i) all or some portion of any payment under the
Contract is 120 days or more delinquent, (ii) repossession (and expiration of
any redemption period) of a Motorcycle securing the Contract or (iii) the
Servicer has determined in good faith that an Obligor is not likely to resume
payment under the Contract.

 

“Delinquency Trigger” means, for any Due Period, that the aggregate Principal
Balance of Contracts that are 60 days or more Delinquent (assuming 30-day
months) as determined in accordance with the Servicer’s customary servicing
practices as a percentage of the Pool Balance as of the last day of the Due
Period exceeds 5.50%.

 

“Delinquent” means, as of a date of determination, a Contract with a past due
amount greater than 10% of the scheduled payment then due; provided, no Contract
with a past due amount of $10 or less shall be deemed “Delinquent.”

 

“Delinquent Interest” means, with respect to each Determination Date, all
accrued and unpaid interest on any Contract for which the related Obligor is 30
or more days delinquent (assuming 30-day months) in any payment due, as of the
last day of the related Due Period.

 

“Determination Date” means the fourth Business Day following the conclusion of a
Due Period during the term of this Agreement.

 

“Distribution Date” means the fifteenth day of each calendar month during the
term of this Agreement, or if such day is not a Business Day, the next Business
Day, with the first such Distribution Date hereunder being July 15, 2016.

 

“Due Date” means, with respect to any Contract, the day of the month on which
each scheduled payment of principal and interest is due on such Contract,
exclusive of days of grace.

 

“Due Period” means a calendar month during the term of this Agreement, and
(i) the Due Period related to a Determination Date or Distribution Date shall be
the calendar month immediately preceding such date; provided, however, that with
respect to the first Determination Date or first Distribution Date, the Due
Period shall be the period from the Cutoff Date through June 30, 2016 and
(ii) the Due Period related to the Purchase Price shall be the calendar month in
which the Seller or Servicer, as applicable, becomes aware or receives notice of
the breach giving rise to a repurchase or a purchase obligation pursuant to
Section 7.08 or 7.11, as applicable.

 

“Eligible Account” means a segregated deposit account maintained with the
Indenture Trustee, acting in its fiduciary capacity, or a depository institution
or trust company organized under the laws of the United States of America, or
any of the States thereof, or the District of Columbia, the deposits of which
are insured by the Federal Deposit Insurance Corporation, having a certificate
of deposit, short-term deposit or commercial paper rating of at least “P-1” by
Moody’s and “A-1” by S&P.

 

“Eligible Investments” mean book-entry securities, negotiable instruments or
securities represented by instruments in bearer or registered form which
evidence:

 

(a)        direct obligations of, and obligations fully guaranteed as to timely
payment by, the United States of America;

 

(b)        demand deposits, time deposits or certificates of deposit of any
depository institution or trust company incorporated under the laws of the
United States of America or any

 

5

--------------------------------------------------------------------------------


 

State (or any domestic branch of a foreign bank) and subject to supervision and
examination by Federal or State banking or depository institution authorities;
provided, however, that at the time of the investment or contractual commitment
to invest therein, the commercial paper or other short-term senior unsecured
debt obligations (other than such obligations the rating of which is based on
the credit of a Person other than such depository institution or trust company)
thereof shall have a credit rating from each Rating Agency in the highest
investment category granted thereby;

 

(c)        commercial paper, master notes, promissory notes, demand notes or
other short term debt obligations having, at the time of the investment or
contractual commitment to invest therein, a rating from each Rating Agency in
the highest investment category granted thereby;

 

(d)        investments in money market funds having a rating from each Rating
Agency in the highest investment category granted thereby (including funds for
which the Indenture Trustee or the Owner Trustee or any of their respective
Affiliates is investment manager or advisor);

 

(e)        notes or bankers’ acceptances issued by any depository institution or
trust company referred to in clause (b);

 

(f)        repurchase and reverse repurchase agreements collateralized by
securities issued or guaranteed by the United States government or any agency,
instrumentality or establishment of the United States government, in either case
entered into with a depository institution or trust company (acting as
principal) described in clause (b), or entered into with an entity (acting as
principal) which has, or whose parent has, a credit rating from each Rating
Agency in the highest credit category granted thereby; and

 

(g)        any other investment with respect to which the Rating Agency
Condition is satisfied.

 

“Event of Termination” means an event specified in Section 8.01.

 

“Excess Amounts” shall mean Available Monies after distributions made in
accordance with Section 7.05(a)(i) through (viii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Final Distribution Date” means the Class A-1 Final Distribution Date, the
Class A-2 Final Distribution Date, the Class A-3 Final Distribution Date, the
Class A-4 Final Distribution Date, or the Class B Final Distribution Date, as
the case may be.

 

“First Priority Principal Distributable Amount” means, with respect to any
Distribution Date, an amount, not less than zero, equal to the difference of
(a) the aggregate Outstanding Amount of the Class A Notes as of such
Distribution Date (before giving effect to any principal payments made on the
Class A Notes on such Distribution Date), minus (b) the Aggregate Principal
Balance at the end of Due Period related to that Distribution Date; provided,
however, that the First Priority Principal Distributable Amount shall not exceed
the Outstanding Amount of the Class A Notes (before giving effect to any
principal payments made on the Class A Notes on such Distribution Date);
provided, further, that the First Priority Principal Distributable Amount on or
after the Final Distribution Date for a Class of Class A Notes shall not be less
than the amount that is necessary to pay such Class of Class A Notes in full.

 

6

--------------------------------------------------------------------------------


 

“Form 10-D Disclosure Item” means with respect to any Person, any litigation or
governmental proceedings pending against (i) such Person in the case of the
Issuer, the Seller, the Indenture Trustee, the Owner Trustee, the Underlying
Trustee or the Servicer or (ii) a Responsible Officer of such Person in the case
of the Owner Trustee, the Underlying Trustee or Indenture Trustee, to the extent
such Person (or Responsible Officer of such Person, has actual knowledge
thereof, in each case that would be material to the Noteholders.

 

“Form 10-K Disclosure Item” means with respect to any Person, (a) any Form 10-D
Disclosure Item, (b) any affiliations between such Person and the Seller, the
Servicer, the Trust Depositor, the Owner Trustee, the Underlying Trustee and the
Indenture Trustee (each, an “Item 1119 Party”), to the extent such Person, or in
the case of the Owner Trustee, the Underlying Trustee or Indenture Trustee, a
Responsible Officer of such Person, has actual knowledge thereof and (c) any
relationships or transactions between such Person and any Item 1119 Party that
are outside the ordinary course of business or on terms other than would be
obtained in an arm’s-length transaction with an unrelated third party, apart
from the transactions contemplated under the Transaction Documents, and that are
material to the investors’ understanding of the Notes, but only to the extent
such Person, or in the case of the Owner Trustee, the Underlying Trustee or
Indenture Trustee, a Responsible Officer of such Person, has actual knowledge of
such relationships or transactions.

 

“Harley-Davidson” means, collectively, Harley-Davidson, Inc. and its
subsidiaries.

 

“Holder” means, with respect to a (i) Certificate, the Person in whose name such
Certificate is registered in the Certificate Register and (ii) Note, the Person
in whose name such Note is registered in the Note Register.

 

“Indenture” means the Indenture, dated as of the date hereof, between the Issuer
and the Indenture Trustee.

 

“Indenture Trustee” means the Person acting as Indenture Trustee under the
Indenture, including any successor trustee under the Indenture.

 

“Indenture Trustee Fee” means, with respect to any Distribution Date, the
greater of (i) one-twelfth of the product of 0.00225% and the Pool Balance as of
the beginning of the related Due Period, or (ii) $200.00.

 

“Independent” when used with respect to any specified Person, means such a
Person who (i) is in fact independent of the Issuer, the Trust Depositor or the
Servicer, (ii) is not a director, officer or employee of any Affiliate of the
Issuer, the Trust Depositor or the Servicer, (iii) is not a person related to
any officer or director of the Issuer, the Trust Depositor or the Servicer or
any of their respective Affiliates, (iv) is not a holder (directly or
indirectly) of more than 10% of any voting securities of Issuer, the Trust
Depositor or the Servicer or any of their respective Affiliates, and (v) is not
connected with the Issuer, the Trust Depositor or the Servicer as an officer,
employee, promoter, underwriter, trustee, partner, director or person performing
similar functions.

 

“Interest Period” means (i) with respect to any Distribution Date and the
Class A-1 Notes, the period from and including the Distribution Date immediately
preceding such Distribution Date (or, in the case of the first Distribution
Date, from and including the Closing Date) to but excluding such Distribution
Date and (ii) with respect to any Distribution Date and the Notes (other than
the Class A-1 Notes), the period from and including the fifteenth day of the
month of the Distribution Date immediately preceding such Distribution Date (or,
in the case of the first Distribution Date, from and including the Closing Date)
to but excluding the fifteenth day of the month of such Distribution Date.

 

7

--------------------------------------------------------------------------------


 

“Interest Rate” means the Class A-1 Rate, the Class A-2 Rate, the Class A-3
Rate, the Class A-4 Rate, or the Class B Rate, as applicable.

 

“Issuer” means the Harley-Davidson Motorcycle Trust 2016-A.

 

“Late Payment Penalty Fees” means any late payment fees paid by Obligors on
Contracts.

 

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Contract by operation of law.

 

“Liquidated Contract” means a Contract with respect to which there has occurred
one or more of the following, as determined as of the end of a Due Period:
(i) 90 days have elapsed following the date of repossession (and expiration of
any redemption period) with respect to the Motorcycle securing such Contract,
(ii) the receipt of proceeds by the Servicer from the sale of a repossessed
Motorcycle securing a Contract, (iii) the Servicer has determined in good faith
that all amounts expected to be recovered have been received with respect to
such Contract, or (iv) all or any portion of any payment is delinquent 150 days
or more.

 

“List of Contracts” means the list identifying each Contract constituting part
of the Trust Corpus, which list (a) identifies each Contract and (b) sets forth
as to each Contract (i) the Principal Balance as of the Cutoff Date, (ii) the
amount of monthly payments due from the Obligor, (iii) the Contract Rate and
(iv) the maturity date, and which list (as in effect on the Closing Date) is
attached to this Agreement as Exhibit H.

 

“Lockbox” means the post office box maintained by a Lockbox Bank identified on
Exhibit K hereto and any other Lockbox hereafter established to accept
collections on the Contracts.

 

“Lockbox Account” means the account maintained with the Lockbox Bank and
identified on Exhibit K hereto and any other account hereafter established to
accept collections on the Contracts.

 

“Lockbox Agreement” means the Amended and Restated Lockbox Administration
Agreement dated as of July 14, 2009 by and among the Lockbox Bank, the Servicer,
the Trust Depositor, Harley-Davidson Warehouse Funding Corp., a Nevada
corporation, The Bank of New York Mellon Trust Company, National Association,
JPMorgan Chase Bank, National Association, Eaglemark Customer Funding
Corporation IV, and Bank of America, National Association, with respect to the
Lockbox Account, unless such agreement shall be terminated in accordance with
its terms, in which event “Lockbox Agreement” shall mean such other agreement,
in form and substance acceptable to the above-described parties; such term shall
also include any other agreement having substantially the same terms as the
existing agreement described above, between or among a Lockbox Bank, the
Indenture Trustee and the Servicer, the Trust Depositor and any other parties in
respect of any Lockbox Account.

 

“Lockbox Bank” means the financial institution maintaining the Lockbox Account
and identified on Exhibit K hereto or any successor thereto and any other
financial institution at which a Lockbox Account is maintained.

 

“London Business Day” means any day on which dealings in deposits in U.S.
Dollars are transacted in the London interbank market.

 

“Monthly Report” shall have the meaning specified in Section 9.05.

 

8

--------------------------------------------------------------------------------


 

“Monthly Servicing Fee” means, as to any Distribution Date, one-twelfth of the
product of 1.00% and the Pool Balance as of the beginning of the related Due
Period or, with respect to the first Distribution Date after the Closing Date,
as of the Cutoff Date.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto that
is a nationally recognized statistical rating organization.

 

“Motorcycle” means a motorcycle manufactured by a subsidiary of
Harley-Davidson, Inc. (or in certain limited instances certain other
manufacturers) securing a Contract.

 

“Net Liquidation Losses” means, as of any Distribution Date, with respect to all
Liquidated Contracts on an aggregate basis, the amount, if any, by which (a) the
outstanding Principal Balance of all Liquidated Contracts (as of the respective
dates upon which they became Liquidated Contracts) exceeds (b) the Net
Liquidation Proceeds received in respect of Liquidated Contracts.

 

“Net Liquidation Proceeds” means, as to any Liquidated Contract, the proceeds
realized on the sale or other disposition of the related Motorcycle, including
proceeds realized on the repurchase of such Motorcycle by the originating dealer
for breach of warranties, and the proceeds of any insurance relating to such
Motorcycle, after payment of all reasonable expenses incurred in the collection
of such proceeds, together, in all instances, with the expected or actual
proceeds of any recourse rights relating to such Contract as well as any
post-disposition proceeds or other amounts in respect of a Liquidated Contract
received by the Servicer.

 

“Note Depository Agreement” shall have the meaning specified in the Indenture.

 

“Note Distribution Account” means the account established and maintained as such
pursuant to Section 5.05.

 

“Note Interest Carryover Shortfall” means, with respect to any Distribution Date
and a Class of Notes, the excess, if any, of the sum of the Note Interest
Distributable Amount for such Class for the immediately preceding Distribution
Date, over the amount in respect of interest that was actually paid from the
Note Distribution Account with respect to such Class on such preceding
Distribution Date, plus interest on such excess, to the extent permitted by
applicable law, at the applicable Interest Rate for the related Interest Period.

 

“Note Interest Distributable Amount” means, with respect to any Distribution
Date and a Class of Notes, the sum of the Note Monthly Interest Distributable
Amount and the Note Interest Carryover Shortfall for such Class of Notes with
respect to such Distribution Date.

 

“Note Monthly Interest Distributable Amount” means, with respect to any
Distribution Date for any Class of Notes, interest accrued for the related
Interest Period at the applicable Interest Rate for such Class of Notes on the
outstanding principal amount of the Notes of such Class on the immediately
preceding Distribution Date, after giving effect to all payments of principal to
Noteholders of such Class on or prior to such preceding Distribution Date (or,
in the case of the first Distribution Date, on the original principal amount of
such Class of Notes).

 

“Note Pool Factor” means with respect to any Class of Notes as of the close of
business on any Distribution Date, a seven-digit decimal figure equal to the
outstanding principal amount of such Class of Notes (after giving effect to any
reductions thereof to be made on such Distribution Date) divided by the original
outstanding principal amount of such Class of Notes.

 

9

--------------------------------------------------------------------------------


 

“Note Register” shall have the meaning specified in the Indenture.

 

“Noteholder” shall have the meaning specified in the Indenture.

 

“Noteholders’ Regular Principal Distributable Amount” means, with respect to any
Distribution Date, the excess of the Principal Distributable Amount with respect
to such Distribution Date over the aggregate amount of the First Priority
Principal Distributable Amount distributed on such Distribution Date; provided,
however, that the Noteholder’s Regular Principal Distributable Amount shall not
exceed the Outstanding Amount of the Notes (after giving effect to other amounts
distributable in respect of principal on the Class A Notes and Class B Notes to
be deposited in the Note Distribution Account in respect of the First Priority
Principal Distributable Amount on such Distribution Date); and provided,
further, that the Noteholder’s Regular Principal Distributable Amount on or
after the Final Distribution Date for a Class of Notes shall not be less than
the amount that is necessary (after giving effect to other amounts to be
deposited in the Note Distribution Account for payment on such Class of Notes on
such Distribution Date and allocable to principal) to reduce the Outstanding
Amount of such Class of Notes to zero.

 

“Notes” means the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class A-4 Notes, and the Class B Notes, in each case as executed and
authenticated in accordance with the Indenture.

 

“Obligor” means a Motorcycle buyer or other person who owes payments under a
Contract.

 

“Officer’s Certificate” means a certificate signed by the Chairman, the
President, a Vice President, the Treasurer, an Assistant Treasurer, the
Controller, an Assistant Controller, the Secretary or an Assistant Secretary of
any Person delivering such certificate and delivered to the Person to whom such
certificate is required to be delivered, including any certificate delivered
under any of the Transaction Documents required to be executed by a Servicing
Officer.  In the case of an Officer’s Certificate of the Servicer, at least one
of the signing officers must be a Servicing Officer.  Unless otherwise
specified, any reference herein to an Officer’s Certificate shall be to an
Officers’ Certificate of the Servicer.

 

“Opinion of Counsel” means a written opinion of counsel (who may be counsel to
the Trust Depositor or the Servicer) acceptable to the Indenture Trustee or the
Owner Trustee, as the case may be.

 

“Outstanding Amount” shall have the meaning specified in the Indenture.

 

“Overcollateralization Target Amount” means, with respect to any Distribution
Date, 0.60% of the Pool Balance as of the Cutoff Date.

 

“Owner Trustee” means the Person acting, not in its individual capacity, but
solely as Owner Trustee under the Trust Agreement, its successors in interest
and any successor owner trustee under the Trust Agreement.

 

“Paying Agent” means the entity described in Section 1.01 of the Indenture and
Section 3.10 of the Trust Agreement.

 

“Permitted Lien” means, any tax lien, mechanics’ lien and other lien that arises
by operation of law, in each case on a Motorcycle and arising solely as a result
of an action or omission of the related Obligor.

 

10

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, estate, limited liability company,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

 

“Pool Balance” means as of any date of determination, the aggregate outstanding
Principal Balance of outstanding Contracts as of the close of business on such
date.

 

“Principal Balance” means (a) with respect to any Contract as of any date, an
amount equal to the unpaid principal balance of such Contract as of the close of
business on the Cutoff Date reduced by the sum of (1) all payments received by
the Servicer as of such date allocable to principal and (2) any Cram Down Loss
in respect of such Contract; provided, however, that (i) if (x) a Contract is
reacquired by the Seller pursuant to Section 5.01 of the Transfer and Sale
Agreement and Section 7.08 hereof because of a breach of representation or
warranty or is purchased by the Servicer pursuant to Section 7.11 hereof, or
(y) the Servicer gives notice of its intent to purchase the Contracts in
connection with an optional termination of the Trust pursuant to Section 7.10
hereof, in each case the Principal Balance of such Contract or Contracts shall
be deemed as of the related Determination Date to be zero for the Due Period in
which such event occurs and for each Due Period thereafter and (ii) from and
after the Due Period in which a Contract becomes a Liquidated Contract, the
Principal Balance of such Contract shall be deemed to be zero; and (b) where the
context requires, the aggregate of the Principal Balances described in clause
(a) for all such Contracts.

 

“Principal Distributable Amount” means, in respect of any Distribution Date, the
excess of (1) the aggregate outstanding principal amount of the Notes as of such
Distribution Date (before giving effect to any principal payments made on the
Notes on that Distribution Date) and (2) the result of the Pool Balance as of
the close of business on the last day of the related Due Period minus the
Overcollateralization Target Amount.

 

“Prospectus” means the Prospectus dated June 7, 2016 relating to the Notes.

 

“Purchase Price” means, with respect to a Contract to be reacquired or purchased
under Section 7.08 or 7.11 hereof, an amount equal to the sum of (a) the
Principal Balance of such Contract as of the end of the related Due Period, plus
(b) accrued and unpaid interest at the Contract Rate on such Contract as of the
end of the related Due Period.

 

“Qualified Eligible Investments” means Eligible Investments acquired by the
Indenture Trustee in its name and in its capacity as Indenture Trustee, which
are held by the Indenture Trustee in any Trust Account and with respect to which
(a) the Indenture Trustee has noted its interest therein on its books and
records, and (b) the Indenture Trustee has purchased such investments for value
without notice of any adverse claim thereto (and, if such investments are
securities or other financial assets or interests therein, within the meaning of
Section 8-102 of the UCC as enacted in Illinois, without acting in collusion
with a securities intermediary in violating such securities intermediary’s
obligations to entitlement holders in such assets, under Section 8-504 of such
UCC, to maintain a sufficient quantity of such assets in favor of such
entitlement holders), and (c) either (i) such investments are in the possession,
or are under the control, of the Indenture Trustee, or (ii) such investments,
(A) if certificated securities and (1) in bearer form, have been delivered to
the Indenture Trustee, or (2) in registered form, have been delivered to the
Indenture Trustee and either registered by the issuer thereof in the name of the
Indenture Trustee or endorsed by effective endorsement to the Indenture Trustee
or in blank; (B) if uncertificated securities, the ownership of which has been
registered to the Indenture Trustee on the books of the issuer thereof (or
another person, other than a securities intermediary, either becomes the
registered owner of the uncertified security on behalf of the Indenture Trustee
or, having previously become the registered owner, acknowledges that it holds
for the Indenture Trustee); or (C) if securities entitlements (within the
meaning

 

11

--------------------------------------------------------------------------------


 

of Section 8-102 of the UCC as enacted in Illinois) representing interests in
securities or other financial assets (or interests therein) held by a securities
intermediary (within the meaning of said Section 8-102), a securities
intermediary indicates by book entry that a security or other financial asset
has been credited to the Indenture Trustee’s securities account with such
securities intermediary.  Any such Qualified Eligible Investment may be
purchased by or through the Indenture Trustee or any of its affiliates.

 

“Rating Agency” means each of Moody’s and S&P, so long as such Persons maintain
a rating on the Notes; and if either of Moody’s or S&P no longer maintains a
rating on the Notes, such other nationally recognized statistical rating
organization selected by the Trust Depositor.

 

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given ten days (or such shorter period as is acceptable
to each Rating Agency) prior notice thereof and within ten days of such Rating
Agency’s receipt of such notice (or such shorter period as is acceptable to each
Rating Agency) such Rating Agency shall not have notified the Trust Depositor,
the Servicer, the Indenture Trustee or the Issuer in writing that such action
will result in a qualification, reduction or withdrawal of its then-current
rating of any Class of Notes.

 

“Record Date” means, with respect to any Distribution Date, the close of
business on the Business Day immediately preceding such Distribution Date.

 

“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. Sections 229.1100-229.1125, as amended from time to time and as
clarified and interpreted by the Securities and Exchange Commission or its staff
from time to time.

 

“Reimbursement Amount” has the meaning assigned in Section 7.03 hereof.

 

“Reportable Event” means any event required to be reported on Form 8-K.

 

“Required Holders” means Holders of more than 50% of the aggregate Outstanding
Amount of the Controlling Class.

 

“Reserve Fund” means the Reserve Fund established and maintained pursuant to
Section 7.06 hereof.

 

“Reserve Fund Deposits” means all moneys deposited in the Reserve Fund from time
to time including, but not limited to, the Reserve Fund Initial Deposit, as well
as any monies deposited therein pursuant to Section 7.05(a), all investments and
reinvestments thereof, earnings thereon, and proceeds of the foregoing, whether
now or hereafter existing.

 

“Reserve Fund Initial Deposit” means $754,527.16.

 

“Responsible Officer” means, with respect to the Owner Trustee, any officer in
its Corporate Trust Administration Department (or any similar group of a
successor Owner Trustee) and with respect to the Indenture Trustee, the chairman
and any vice chairman of the board of directors, the president, the chairman and
vice chairman of any executive committee of the board of directors, every vice
president, assistant vice president, the secretary, every assistant secretary,
cashier or any assistant cashier, controller or assistant controller, the
treasurer, every assistant treasurer, every trust officer, assistant trust
officer and every other authorized officer or assistant officer of the Indenture
Trustee customarily performing functions similar to those performed by persons
who at the time shall be such officers, respectively, or to whom a corporate
trust matter is referred because of knowledge of, familiarity with, and
authority to act with respect to a particular matter.

 

12

--------------------------------------------------------------------------------


 

“Review” has the meaning stated in the Asset Representations Review Agreement.

 

“Review Report” has the meaning stated in the Asset Representations Review
Agreement.

 

“S&P” means S&P Global Ratings, a division of S&P Global, or any successor
thereto that is a nationally recognized statistical rating organization.

 

“Securities” means the Notes and the Certificates, or any of them.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securityholders” means the Holders of the Notes and the Certificates.

 

“Seller” means Harley-Davidson Credit Corp., a Nevada corporation, or its
successor, in its capacity as Seller of Contract Assets under the Transfer and
Sale Agreement.

 

“Servicer” means Harley-Davidson Credit Corp., a Nevada corporation, or its
successor, until any Servicing Transfer hereunder and thereafter means the
Successor Servicer or its successor pursuant to Article Eight below with respect
to the duties and obligations required of the Servicer under this Agreement.

 

“Servicing Transfer” has the meaning assigned in Section 8.03(a).

 

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

 

“Servicing Fee” means, on any Distribution Date, the sum of (a) the Monthly
Servicing Fee payable on such Distribution Date, (b) Late Payment Penalty Fees
received by the Servicer during the related Due Period, and (c) extension fees,
convenience fees and other similar fees received by the Servicer during the
related Due Period.

 

“Servicing Officer” means any officer of the Servicer involved in, or
responsible for, the administration and servicing of Contracts whose name
appears on a list of servicing officers appearing in an Officer’s Certificate
furnished to the Indenture Trustee by the Servicer, as the same may be amended
from time to time.

 

“Shortfall” means, with respect to a Distribution Date, an amount equal to the
excess (if any) of (a) the sum of the amounts payable pursuant to (1) clauses
(v) through (xi) of Section 7.05(a), (2) clauses (i) through (vii) of
Section 7.05(b) or (3) clauses (i) through (vi) of Section 7.05(c), as
applicable, over (b) Available Monies for such Distribution Date minus the
amounts payable pursuant to clauses (i) through (iv) of Section 7.05(a) on such
Distribution Date.

 

“Solvent” means, as to any Person at any time, that (a) the fair value of the
property of such Person is greater than the amount of such Person’s liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated for purposes of Section 101(31) of the
Bankruptcy Code; (b) the present fair saleable value of the property of such
Person in an orderly liquidation of such Person is not less than the amount that
will be required to pay the probable liability of such Person on its debts as
they become absolute and matured; (c) such Person is able to realize upon its
property and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business;
(d) such Person does not intend to, and does not believe that it will, incur
debts or liabilities beyond such Person’s ability to pay as such debts and
liabilities mature; and (e) such Person is not engaged in business or a
transaction, and is not

 

13

--------------------------------------------------------------------------------


 

about to engage in a business or a transaction, for which such Person’s property
would constitute unreasonably small capital.

 

“Specified Reserve Fund Balance” means, 0.25% of the Pool Balance as of the
Cutoff Date; provided, however, in no event shall the Specified Reserve Fund
Balance be greater than the aggregate Outstanding Amount of the Notes.  As of
any Distribution Date, the amount of funds actually on deposit in the Reserve
Fund may, in certain circumstances, be less than the Specified Reserve Fund
Balance.

 

“Successor Servicer” has the meaning assigned in Section 8.03(b).

 

“Test Fail” has the meaning set forth in the Asset Representations Review
Agreement.

 

“Transaction Documents” means this Agreement, the Transfer and Sale Agreement,
the Lockbox Agreement, the Indenture, the Trust Agreement, the Underlying Trust
Agreement, the Asset Representations Review Agreement, the Administration
Agreement, and the Note Depository Agreement.

 

“Transfer and Sale Agreement” means the Transfer and Sale Agreement dated as of
the date hereof by and between the Seller and the Trust Depositor, as amended,
supplemented or otherwise modified from time to time.

 

“Trust” means the trust created by the Trust Agreement, comprised of the Trust
Corpus.

 

“Trust Accounts” means, collectively, the Collection Account, the Note
Distribution Account, and the Reserve Fund, or any of them.

 

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, physical property, book-entry securities, uncertificated securities or
otherwise) and all proceeds of the foregoing.

 

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
June 7, 2016, between the Trust Depositor and the Owner Trustee.

 

“Trust Corpus” has the meaning given to such term in Section 2.01(a) hereof.

 

“Trust Depositor” has the meaning assigned such term in the preamble hereunder
or any successor thereto.

 

“Trust Estate” shall have the meaning specified in the Trust Agreement.

 

“Trustees” means the Owner Trustee, the Underlying Trustee and the Indenture
Trustee.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof and from
time to time in the State of Illinois, provided, that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
or priority of the security interests in any collateral or the availability of
any remedy hereunder is governed by the Uniform Commercial Code as in effect on
or after the date hereof in any other jurisdiction, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or priority or availability of such remedy.

 

“Uncollectible Advance” means with respect to any Determination Date and any
Contract, the amount, if any, otherwise to be advanced by the Servicer pursuant
to Section 7.03 which the Servicer has

 

14

--------------------------------------------------------------------------------


 

as of such Determination Date determined in good faith would not be ultimately
recoverable by the Servicer from insurance policies on the related Motorcycle,
the related Obligor or out of Net Liquidation Proceeds with respect to such
Contract.

 

“Underlying Trust” means Harley-Davidson Motorcycle Grantor Trust 2016-A.

 

“Underlying Trust Agreement” means that certain Amended and Restated Trust
Agreement dated as of June 7, 2016, among the Issuer, as settlor, the
Administrator, the Trust Depositor and the Underlying Trustee.

 

“Underlying Trustee” means Wilmington Trust, National Association, not in its
individual capacity but solely as Underlying Trustee under the Underlying Trust
Agreement, or any successor trustee under the Underlying Trust Agreement.

 

“Underwriters” has the meaning set forth in the Underwriting Agreement.

 

“Underwriting Agreement” means the Underwriting Agreement, dated June 7, 2016,
by and among the Trust Depositor, the Seller and J.P. Morgan Securities LLC, on
behalf of itself and as representative of the Underwriters.

 

“United States” means the United States of America.

 

“Vice President” of any Person means any vice president of such Person, whether
or not designated by a number or words before or after the title “Vice
President” who is a duly elected officer of such Person.

 

“WTNA” means Wilmington Trust, National Association, in its individual capacity.

 

Section 1.02.    Usage of Terms.  With respect to all terms in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other genders; references to “writing” include printing,
typing, (including digitally), lithography and other means of reproducing words
in a visible form; references to agreements and other contractual instruments
include all amendments, modifications and supplements thereto or any changes
therein entered into in accordance with their respective terms and not
prohibited by this Agreement; references to Persons include their permitted
successors and assigns; and the term “including” means “including without
limitation.”

 

Section 1.03.    Section References.  All section references, unless otherwise
indicated, shall be to Sections in this Agreement.

 

Section 1.04.    Calculations.  Except with respect to the Class A-1 Notes and
except as otherwise provided herein, all interest rate and basis point
calculations hereunder will be made on the basis of a 360-day year and twelve
30-day months and will be carried out to at least three decimal places.

 

Section 1.05.    Accounting Terms.  All accounting terms used but not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles in the United States.

 

15

--------------------------------------------------------------------------------


 

ARTICLE TWO

 

TRANSFER OF CONTRACTS

 

Section 2.01.    Closing.  (a) On the Closing Date, the Trust Depositor shall
transfer, assign, set over and otherwise convey to the Underlying Trust by
execution of an assignment substantially in the form of Exhibit A hereto,
without recourse other than as expressly provided herein, for a purchase price
in cash of $[                    ] (less fees and expenses in connection with
the offering and sale of the Notes and the Reserve Fund Initial Deposit),
(i) all right, title and interest of the Trust Depositor in and to the Contracts
listed on the List of Contracts delivered on the Closing Date (including,
without limitation, all security interests created thereunder), (ii) all rights
of the Trust Depositor to payments which are collected pursuant to such
Contracts after the Cutoff Date, including any liquidation proceeds therefrom,
(iii) all rights of the Trust Depositor under any theft, physical damage, credit
life, disability or other individual insurance policy (and rights under a
“forced placed” policy, if any), any debt insurance policy or any debt
cancellation agreement relating to any such Contract, an Obligor or a Motorcycle
securing such Contract, (iv) all security interests in each such Motorcycle,
(v) all documents contained in the related Contract Files, (vi) all rights (but
not the obligations) of the Trust Depositor under any related motorcycle dealer
agreements between dealers and the Seller, (vii) all rights of the Trust
Depositor in the Lockbox, the Lockbox Account and the related Lockbox Agreement
to the extent they relate to the Contracts (but excluding payments received on
or before the Cutoff Date), (viii) all rights (but not the obligations) of the
Trust Depositor under the Transfer and Sale Agreement, including but not limited
to the Trust Depositor’s rights under Article V thereof, (ix) all rights of the
Trust Depositor to rebates of premiums and other amounts relating to insurance
policies, debt cancellation agreements, extended service contracts or other
repair agreements and other items financed under such Contracts and (x) all
proceeds and products of the foregoing (the property in clauses (i)-(x) above
being the “Trust Corpus”).  Although the Trust Depositor and the Underlying
Trustee agree that such transfer is intended to be a transfer of ownership of
the Trust Corpus, rather than the granting of a security interest to secure a
borrowing, and that the Trust Corpus shall not be property of the Trust
Depositor, in the event such transfer is deemed to be of a mere security
interest to secure a borrowing, the Trust Depositor shall be deemed to have
granted the Underlying Trust a first priority security interest in such Trust
Corpus and this Agreement shall constitute a security agreement under applicable
law.

 

Section 2.02.    Conditions to the Closing.  On or before the Closing Date, the
Trust Depositor shall deliver or cause to be delivered the following documents
to the Owner Trustee, the Underlying Trustee and the Indenture Trustee:

 

(a)        The List of Contracts, certified by the Chairman of the Board,
President or any Vice President of the Trust Depositor, together with an
assignment substantially in the form of Exhibit A hereto.

 

(b)        A certificate of an officer of the Seller substantially in the form
of Exhibit B to the Transfer and Sale Agreement and a certificate of an officer
of the Trust Depositor substantially in the form of Exhibit B hereto.

 

(c)        Opinions of counsel for the Seller and the Trust Depositor in form
and substance reasonably satisfactory to the Underwriters (and including as an
addressee thereof each Rating Agency).

 

(d)        A letter or letters from Ernst & Young LLP, or another nationally
recognized accounting firm, addressed to the Seller, the Trust Depositor and the
Underwriters and stating that such firm has reviewed a sample of the Contracts
and performed specific procedures for such

 

16

--------------------------------------------------------------------------------


 

sample with respect to certain contract terms and which identifies those
Contracts which do not conform.

 

(e)                               Copies of resolutions of the Board of
Directors or of the Executive Committee of the Board of Directors of each of the
Seller/Servicer and the Trust Depositor approving the execution, delivery and
performance of this Agreement and the other Transaction Documents to which any
of them is a party, as applicable, and the transactions contemplated hereunder
and thereunder, certified in each case by the Secretary or an Assistant
Secretary of the Seller/Servicer or the Trust Depositor, as applicable.

 

(f)                                Officially certified, recent evidence of due
incorporation and good standing of each of the Seller and the Trust Depositor
under the laws of Nevada.

 

(g)                               A UCC financing statement naming the Seller as
debtor, naming the Trust Depositor as assignor secured party (and the Underlying
Trust as secured party) and identifying the Contract Assets as collateral, in
proper form for filing with the appropriate office in Nevada; and a UCC
financing statement naming the Trust Depositor as debtor, naming the Underlying
Trust as secured party and identifying the Trust Corpus as collateral, in proper
form for filing with the appropriate office in Nevada; and a UCC financing
statement naming the Trust as debtor, and naming the Indenture Trustee as
secured party and identifying the Collateral as collateral, in proper form for
filing with the appropriate office in Delaware.

 

(h)                              An Officer’s Certificate listing the Servicer’s
Servicing Officers.

 

(i)                                  Evidence of deposit in the Collection
Account of all funds received with respect to the Contracts after the Cutoff
Date, and prior to the Business Day before the Closing Date, together with an
Officer’s Certificate from the Trust Depositor to the effect that such amount is
correct.

 

(j)                                  The Officer’s Certificate of the Seller
specified in Section 2.02(h) of the Transfer and Sale Agreement.

 

(k)                              Evidence of deposit in the Reserve Fund of the
Reserve Fund Initial Deposit by the Indenture Trustee.

 

(l)                                  A fully executed Transfer and Sale
Agreement.

 

(m)                          A fully executed Trust Agreement and Underlying
Trust Agreement.

 

(n)                              A fully executed Administration Agreement.

 

(o)                              A fully executed Indenture.

 

(p)                              A fully executed Asset Representations Review
Agreement.

 

17

--------------------------------------------------------------------------------


 

ARTICLE THREE

 

REPRESENTATIONS AND WARRANTIES

 

The Seller under the Transfer and Sale Agreement has made each of the
representations and warranties set forth in Exhibit J hereto and has consented
to the assignment by the Trust Depositor to the Underlying Trust of the Trust
Depositor’s rights with respect thereto.  Such representations speak as of the
execution and delivery of this Agreement and as of the Closing Date, but shall
survive the transfer and assignment of the Contracts to the Trust.  Pursuant to
Section 2.01 of this Agreement, the Trust Depositor has assigned, transferred
and conveyed to the Underlying Trust as part of the Trust Corpus its rights
under the Transfer and Sale Agreement, including without limitation, the
representations and warranties of the Seller therein as set forth in Exhibit J
attached hereto, together with all rights of the Trust Depositor with respect to
any breach thereof including any right to require the Seller to reacquire any
Contract in accordance with the Transfer and Sale Agreement.  It is understood
and agreed that the representations and warranties set forth or referred to in
this Section shall survive delivery of the Contract Files to the Owner Trustee
or any custodian.

 

The Trust Depositor hereby represents and warrants to the Underlying Trust, the
Trust and the Indenture Trustee that it has entered into the Transfer and Sale
Agreement with the Seller, that the Seller has made the representations and
warranties in the Transfer and Sale Agreement as set forth in Exhibit J hereto,
that such representations and warranties run to and are for the benefit of the
Trust Depositor, and that pursuant to Section 2.01 of this Agreement the Trust
Depositor has transferred and assigned to the Underlying Trust all rights of the
Trust Depositor to cause the Seller under the Transfer and Sale Agreement to
reacquire Contracts in the event of a breach of such representations and
warranties.

 

Section 3.01.              Representations and Warranties Regarding the Trust
Depositor.  By its execution of this Agreement, the Trust Depositor represents
and warrants to the Underlying Trust, the Trust, the Indenture Trustee and the
Noteholders that:

 

(a)                               Assumption of Seller’s Representations and
Warranties.  The representations and warranties set forth in Exhibit J are true
and correct.

 

(b)                              Organization and Good Standing.  The Trust
Depositor is a corporation duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization and has the corporate
power to own its assets and to transact the business in which it is currently
engaged.  The Trust Depositor is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the character
of the business transacted by it or properties owned or leased by it requires
such qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or condition (financial or
other) of the Trust Depositor, the Underlying Trust or the Trust.

 

(c)                               Authorization; Valid Sale; Binding
Obligations.  The Trust Depositor has the power and authority to make, execute,
deliver and perform its obligations under this Agreement and the other
Transaction Documents to which it is a party and all of the transactions
contemplated under this Agreement and the other Transaction Documents to which
it is a party, and to create the Trust and cause it to make, execute, deliver
and perform its obligations under this Agreement and the other Transaction
Documents to which it is a party and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents to which it is a party and to cause the Trust to be
created.  This Agreement shall effect a valid transfer and assignment of the
Trust Corpus, enforceable against the Trust Depositor and creditors of and
purchasers from the Trust Depositor. 

 

18

--------------------------------------------------------------------------------


 

This Agreement and the other Transaction Documents to which the Trust Depositor
is a party constitute the legal, valid and binding obligation of the Trust
Depositor enforceable in accordance with their terms, except as enforcement of
such terms may be limited by bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and by the availability of
equitable remedies.

 

(d)                              No Consent Required.  The Trust Depositor is
not required to obtain the consent of any other party or any consent, license,
approval or authorization from, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement or the other
Transaction Documents to which it is a party.

 

(e)                               No Violations.  The execution, delivery and
performance of this Agreement and the other Transaction Documents to which it is
a party by the Trust Depositor, and the consummation of the transactions
contemplated hereby and thereby, will not violate any provision of any existing
law or regulation or any order or decree of any court or of any Federal or state
regulatory body or administrative agency having jurisdiction over the Trust
Depositor or any of its properties or the Articles of Incorporation or Bylaws of
the Trust Depositor, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which the Trust Depositor is a party or by which
the Trust Depositor or any of the Trust Depositor’s properties may be bound, or
result in the creation or imposition of any security interest, lien, charge,
pledge, preference, equity or encumbrance of any kind upon any of its properties
pursuant to the terms of any such mortgage, indenture, contract or other
agreement, other than as contemplated by the Transaction Documents.

 

(f)                                Litigation.  No litigation or administrative
proceeding of or before any court, tribunal or governmental body is currently
pending, or to the knowledge of the Trust Depositor threatened, against the
Trust Depositor or any of its properties or with respect to this Agreement or
the other Transaction Documents to which it is a party or the Notes (1) which,
if adversely determined, would in the opinion of the Trust Depositor have a
material adverse effect on the business, properties, assets or condition
(financial or otherwise) of the Trust Depositor or the Trust or the transactions
contemplated by this Agreement or the other Transaction Documents to which the
Trust Depositor is a party or (2) seeking to adversely affect the federal income
tax or other federal, state or local tax attributes of the Notes.

 

(g)                               State of Incorporation; Name; No Changes.  The
Trust Depositor’s state of incorporation is the State of Nevada.  The Trust
Depositor’s exact legal name is as set forth in the first paragraph of this
Agreement.  The Trust Depositor has not changed its name, whether by amendment
of its Articles of Incorporation, by reorganization or otherwise, and has not
changed the location of its place of business, within the four months preceding
the Closing Date.

 

(h)                              Solvency.  The Trust Depositor, after giving
effect to the conveyances made by it hereunder, is Solvent.

 

Such representations speak as of the execution and delivery of this Agreement
and as of the Closing Date, but shall survive the transfer and assignment of the
Contracts to the Trust.

 

Section 3.02.              Representations and Warranties Regarding the
Servicer.  The Servicer represents and warrants to the Trust, the Indenture
Trustee and the Noteholders that:

 

19

--------------------------------------------------------------------------------


 

(a)                               Organization and Good Standing.  The Servicer
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization and has the corporate power to own
its assets and to transact the business in which it is currently engaged. The
Servicer is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the character of the business
transacted by it or properties owned or leased by it requires such qualification
and in which the failure so to qualify would have a material adverse effect on
the business, properties, assets, or condition (financial or otherwise) of the
Servicer, the Underlying Trust or the Trust.  The Servicer is properly licensed
in each jurisdiction to the extent required by the laws of such jurisdiction to
service the Contracts in accordance with the terms hereof other than such
licenses the failure to obtain would not have a material adverse effect on the
business, properties, assets, or condition (financial or otherwise) of the
Servicer or on the ability of the Servicer to perform its obligations hereunder.

 

(b)                              Authorization; Binding Obligations.  The
Servicer has the power and authority to make, execute, deliver and perform this
Agreement and the other Transaction Documents to which the Servicer is a party
and all of the transactions contemplated under this Agreement and the other
Transaction Documents to which the Servicer is a party, and has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement and the other Transaction Documents to which the Servicer is a
party.  This Agreement and the other Transaction Documents to which the Servicer
is a party constitute the legal, valid and binding obligation of the Servicer
enforceable in accordance with their terms, except as enforcement of such terms
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and by the availability of equitable
remedies.

 

(c)                               No Consent Required.  The Servicer is not
required to obtain the consent of any other party or any consent, license,
approval or authorization from, or registration or declaration with, any
governmental authority, bureau or agency in connection with the execution,
delivery, performance, validity or enforceability of this Agreement and the
other Transaction Documents to which the Servicer is a party.

 

(d)                              No Violations.  The execution, delivery and
performance of this Agreement and the other Transaction Documents to which the
Servicer is a party by the Servicer will not violate any provisions of any
existing law or regulation or any order or decree of any court or of any Federal
or state regulatory body or administrative agency having jurisdiction over the
Servicer or any of its properties or the Articles of Incorporation or Bylaws of
the Servicer, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which the Servicer is a party or by which the
Servicer or any of the Servicer’s properties may be bound, or result in the
creation of or imposition of any security interest, lien, pledge, preference,
equity or encumbrance of any kind upon any of its properties pursuant to the
terms of any such mortgage, indenture, contract or other agreement, other than
this Agreement.

 

(e)                               Litigation.  No litigation or administrative
proceeding of or before any court, tribunal or governmental body is currently
pending, or to the knowledge of the Servicer threatened, against the Servicer or
any of its properties or with respect to this Agreement, any other Transaction
Document to which the Servicer is a party which, if adversely determined, would
in the opinion of the Servicer have a material adverse effect on the business,
properties, assets or condition (financial or otherwise) of the Servicer, the
Underlying Trust or the Trust or the transactions contemplated by this Agreement
or any other Transaction Document to which the Servicer is a party.

 

20

--------------------------------------------------------------------------------


 

ARTICLE FOUR

 

PERFECTION OF TRANSFER AND PROTECTION OF SECURITY INTERESTS

 

Section 4.01.              Custody of Contracts.  (a) Subject to the terms and
conditions of this Section 4.01, the contents of each Contract File shall be
held and controlled by the Servicer, or its custodian, for the benefit of, and
as agent for, the Underlying Trust as the owner thereof.

 

(b)                              The Servicer agrees to maintain the related
Contract Files at its offices, or the offices of one of its custodians, where
they are currently maintained, or at such other offices of the Servicer, or its
custodian, as shall from time to time be identified to the Trustees by written
notice except that in the case of any Contracts constituting “electronic chattel
paper”, the “authoritative copy” thereof shall be maintained by the Servicer in
a computer system such that the Servicer maintains “control” over such
“authoritative copy” (terms in quotation marks have the meaning assigned to them
in the UCC).  The Servicer may temporarily move individual Contract Files or any
portion thereof without notice as necessary to conduct collection and other
servicing activities in accordance with its customary practices and procedures;
provided, however, that the Servicer will take all action necessary to maintain
the perfection of the Underlying Trust’s interest in the Contracts and the
proceeds thereof.  It is intended that, by the Servicer’s agreement pursuant to
Section 4.01(a) above and this Section 4.01(b), the Underlying Trustee shall be
deemed to have possession of the Contract Files for purposes of Section 9-313 of
the Uniform Commercial Code of the State in which the Contract Files are located
and control of the Contracts that represent electronic chattel paper for
purposes of Section 9-105 of the Uniform Commercial Code.

 

(c)                               As custodian, the Servicer shall have the
following powers and perform the following duties:

 

(i)                                  hold, or cause the Servicer’s custodian to
hold, the Contract Files on behalf of the Underlying Trust, maintain accurate
records pertaining to each Contract to enable it to comply with the terms and
conditions of this Agreement, maintain a current inventory thereof and certify
to the Underlying Trustee annually that it, or its custodian, continues to
maintain possession of such Contract Files;

 

(ii)                              implement policies and procedures in writing
and signed by a Servicing Officer with respect to persons authorized to have
access to the Contract Files on the Servicer’s premises and the receipting for
Contract Files taken from their storage area by an employee of the Servicer for
purposes of servicing or any other purposes;

 

(iii)                          attend to all details in connection with
maintaining custody of the Contract Files on behalf of the Trust; and

 

(iv)                          at all times maintain, or cause the Servicer’s
custodian to maintain, the original of the fully executed Contract (or, in the
case of “electronic chattel paper”, the “authoritative copy” of such Contract)
in accordance with its customary practices and procedures, except as may be
necessary to conduct collection and servicing activities in accordance with its
customary practices and procedures (terms in quotation marks have the meaning
assigned to them in the UCC).

 

(d)                              In performing its duties under this
Section 4.01, the Servicer agrees to act with reasonable care, using that degree
of skill and care that it exercises with respect to similar contracts for the
installment purchase of consumer goods owned and/or serviced by it, and in any
event with no less degree

 

21

--------------------------------------------------------------------------------


 

of skill and care than would be exercised by a prudent servicer of promissory
notes and security agreements.  The Servicer shall promptly report to the Owner
Trustee, the Underlying Trustee and the Indenture Trustee any failure by it, or
its custodian, to hold the Contract Files as herein provided and shall promptly
take appropriate action to remedy any such failure.  In acting as custodian of
the Contract Files, the Servicer further agrees not to assert any legal or
beneficial ownership interest in the Contracts or the Contract Files, except as
provided in Section 5.06.  The Servicer agrees to indemnify the Noteholders, the
Certificateholders, the Owner Trustee, the Underlying Trustee and the Indenture
Trustee for any and all liabilities, obligations, losses, damages, payments,
costs, or expenses of any kind whatsoever which may be imposed on, incurred by
or asserted against the Noteholders, the Certificateholders, the Owner Trustee,
the Underlying Trustee and the Indenture Trustee as the result of any act or
omission by the Servicer relating to the maintenance and custody of the Contract
Files; provided, however, that the Servicer will not be liable for any portion
of any such amount resulting from the gross negligence or willful misconduct of
any Noteholder, the Certificateholders, the Owner Trustee, the Underlying
Trustee or the Indenture Trustee.  The Trustees shall have no duty to monitor or
otherwise oversee the Servicer’s performance as custodian hereunder.

 

Section 4.02.              Filing.  On or prior to the Closing Date, the
Servicer shall cause the UCC financing statement(s) referred to in
Section 2.02(g) hereof to be filed and from time to time the Servicer shall take
and cause to be taken such actions and execute such documents as are necessary
or desirable or as the Underlying Trustee may reasonably request to perfect and
protect the Underlying Trust’s first priority perfected interest in the Trust
Corpus against all other persons, including, without limitation, the filing of
financing statements, amendments thereto and continuation statements, the
execution of transfer instruments and the making of notations on or taking
possession of all records or documents of title.  All financing statements filed
or to be filed against the Seller in favor of the Trust Depositor or the
Underlying Trust in connection herewith describing the Contract Assets as
collateral shall contain a statement to the following effect: “A purchase of or
security interest in any collateral described in this financing statement,
except as permitted in the Transfer and Sale Agreement or the Sale and Servicing
Agreement, will violate the rights of the Secured Party.”

 

Section 4.03.              Name Change or Relocation.  (a) During the term of
this Agreement, neither the Seller nor the Trust Depositor shall change its
name, identity or structure or change its state of incorporation without first
giving at least 30 days’ prior written notice to the Owner Trustee, the
Underlying Trustee and the Indenture Trustee.

 

(b)                              If any change in either the Seller’s or the
Trust Depositor’s name, identity or structure or other action would make any
financing or continuation statement or notice of lien filed under this Agreement
seriously misleading within the meaning of applicable provisions of the UCC or
any title statute, the Servicer, no later than five days after the effective
date of such change, shall file such amendments, if any, as may be required to
preserve and protect the Underlying Trust’s interests in the Trust Corpus and
the proceeds thereof.  In addition, neither the Seller nor the Trust Depositor
shall change its state of incorporation unless it has first taken such action as
is advisable or necessary to preserve and protect the Underlying Trust’s
interest in the Trust Corpus.  Promptly after taking any of the foregoing
actions, the Servicer shall deliver to the Owner Trustee, the Underlying Trustee
and the Indenture Trustee an opinion of counsel reasonably acceptable to the
Owner Trustee, the Underlying Trustee and the Indenture Trustee stating that, in
the opinion of such counsel, all financing statements or amendments necessary to
preserve and protect the interests of the Underlying Trust in the Trust Corpus
and the Indenture Trustee in the Collateral have been filed, and reciting the
details of such filing.

 

Section 4.04.              Costs and Expenses.  The Servicer agrees to pay all
reasonable costs and disbursements in connection with the perfection and the
maintenance of perfection, as against all third

 

22

--------------------------------------------------------------------------------


 

parties, of the Trust’s right, title and interest in and to the Contracts
(including, without limitation, the security interest in the Motorcycles granted
thereby).

 

ARTICLE FIVE

 

SERVICING OF CONTRACTS

 

Section 5.01.              Responsibility for Contract Administration.  The
Servicer will have the sole obligation to manage, administer, service and make
collections on the Contracts and perform or cause to be performed all
contractual and customary undertakings of the holder of the Contracts to the
Obligor.  The Underlying Trustee, at the written request of a Servicing Officer,
shall furnish the Servicer with any powers of attorney or other documents
necessary or appropriate in the opinion of the Underlying Trustee to enable the
Servicer to carry out its servicing and administrative duties hereunder.  The
Servicer is hereby appointed the servicer hereunder until such time as any
Servicing Transfer may be effected under Article Eight.

 

Section 5.02.              Standard of Care.  In managing, administering,
servicing and making collections on the Contracts pursuant to this Agreement,
the Servicer will exercise that degree of skill and care consistent with the
skill and care that the Servicer exercises with respect to similar contracts
serviced by the Servicer, and, in any event no less degree of skill and care
than would be exercised by a prudent servicer of promissory notes and security
agreements; provided, however, that notwithstanding the foregoing, the Servicer
shall not release or waive the right to collect the unpaid balance of any
Contract except that with respect to a Contract that has become a Defaulted
Contract, the Servicer, consistent with its collection policies, may release or
waive the right to collect the unpaid balance of such Defaulted Contract in an
effort to maximize collections thereon.  Notwithstanding any other provision of
this Agreement, the Servicer shall not permit the modification of the terms of a
Contract unless a default has occurred or is reasonably foreseeable, such
modification would not constitute a “significant modification” under Treas. Reg.
§ 1.1001-3, or the Servicer has received an opinion of nationally recognized tax
counsel that such modification would not result in adverse tax consequences to
the Issuer or Underlying Trust.

 

Section 5.03.              Records.  The Servicer shall, during the period it is
servicer hereunder, maintain such books of account and other records as will
enable the Owner Trustee, the Underlying Trustee and the Indenture Trustee to
determine the status of each Contract.

 

Section 5.04.              Inspection.  (a) At all times during the term hereof,
the Servicer shall afford the Owner Trustee, the Underlying Trustee and the
Indenture Trustee and their respective authorized agents reasonable access
during normal business hours to the Servicer’s records relating to the Contracts
and will cause its personnel to assist in any examination of such records by the
Owner Trustee, the Underlying Trustee or the Indenture Trustee, or such
authorized agents and allow copies of the same to be made.  The examination
referred to in this Section will be conducted in a manner which does not
unreasonably interfere with the Servicer’s normal operations or customer or
employee relations.  Without otherwise limiting the scope of the examination the
Owner Trustee, the Underlying Trustee or the Indenture Trustee may, using
generally accepted audit procedures, verify the status of each Contract and
review the Computer File and records relating thereto for conformity to Monthly
Reports prepared pursuant to Article Nine and compliance with the standards
represented to exist as to each Contract in this Agreement.

 

(b)                              At all times during the term hereof, the
Servicer shall keep available a copy of the List of Contracts at its principal
executive office for inspection by the Trustees.

 

23

--------------------------------------------------------------------------------


 

Section 5.05.              Trust Accounts.  (a) On or before the Closing Date,
the Trust Depositor shall establish the Trust Accounts, each with and in the
name of the Indenture Trustee for the benefit of the Noteholders.  The Indenture
Trustee is hereby required to ensure that each of the Trust Accounts is
established and maintained as an Eligible Account.

 

(b)                              The Indenture Trustee shall deposit (or, except
as provided in Section 5.05(e) hereof, the Servicer shall deposit, with respect
to payments by or on behalf of the Obligors received directly by the Servicer)
into the Collection Account as promptly as practical (but in any case not later
than the second Business Day following the processing thereof):

 

(i)                                  With respect to principal and interest on
the Contracts received after the Cutoff Date (which for the purpose of this
paragraph (b)(i) shall include those monies in the Lockbox Account allocable to
principal and interest on the Contracts), all such amounts received by the
Underlying Trustee or Servicer;

 

(ii)                              All Net Liquidation Proceeds related to the
Contracts;

 

(iii)                          The aggregate of the Purchase Prices for
Contracts reacquired by the Trust Depositor as described in Section 7.08, and by
the Seller as described in the Sale and Transfer Agreement;

 

(iv)                          All Advances made by the Servicer pursuant to
Section 7.03;

 

(v)                              All amounts paid by the Servicer in connection
with an optional purchase of the Contracts described in Section 7.10;

 

(vi)                          The aggregate of the Purchase Prices for Contracts
purchased by the Servicer as described in Section 7.11; and

 

(vii)                      All amounts received in respect of interest,
dividends, gains, income and earnings on investments of funds in the Collection
Account, the Reserve Fund and the Note Distribution Account as contemplated
herein.

 

(c)                               [Reserved].

 

(d)                              The Servicer shall direct the Indenture Trustee
to, and the Indenture Trustee shall, invest the amounts in the Trust Accounts in
Qualified Eligible Investments that are payable on demand or that mature not
later than one Business Day prior to the next succeeding Distribution Date. 
Once such funds are invested, the Indenture Trustee shall not change the
investment of such funds.  Any loss on such investments shall be charged to such
Trust Account.  Funds in the Trust Accounts not so invested must be insured to
the extent permitted by law by the Deposit Insurance Fund of the Federal Deposit
Insurance Corporation.  Subject to the restrictions herein, the Indenture
Trustee may purchase a Qualified Eligible Investment from itself or an
Affiliate.  Subject to the other provisions hereof, the Indenture Trustee shall
have sole control over each such investment and the income thereon, and any
certificate or other instrument evidencing any such investment, if any, shall be
delivered directly to the Indenture Trustee or its agent, together with each
document of transfer, if any, necessary to transfer title to such investment to
the Indenture Trustee in a manner which complies with this Section 5.05(d).  All
interest, dividends, gains upon sale and other income from, or earnings on,
investments of funds in the Trust Accounts (other than the Reserve Fund) shall
be deposited in the Collection Account pursuant to Section 5.05(b) and
distributed on the applicable Distribution Date pursuant to Section 7.05.  The
Trust Depositor and the Trust agree and acknowledge that the Indenture Trustee
is to have “control” (within the meaning of

 

24

--------------------------------------------------------------------------------


 

Section 9-106 of the UCC) of collateral comprised of “investment property”
(within the meaning of Section 9-102 of the UCC) for all purposes of this
Agreement.

 

(e)                               Notwithstanding anything to the contrary
herein, the Servicer may remit payments on the Contracts and Net Liquidation
Proceeds to the Collection Account in next-day funds or immediately available
funds no later than 10:00 a.m., Central time, on the Business Day prior to the
next succeeding Distribution Date, but only for so long as the short-term debt
security rating of the Servicer is at least “P-1” by Moody’s and “A-1” by S&P.

 

(f)                                The Servicer shall apply collections received
in respect of a Contract as follows:

 

(i)                                  First, to accrued interest with respect to
such Contract;

 

(ii)                              Second, to pay any expenses and unpaid late
charges or fees (if any) due and owing under such Contract; and

 

(iii)                          Third, to principal until such Contract is paid
in full;

 

provided, however, that the Servicer may, in its discretion, apply collections
to any expenses and unpaid late charges or fees (if any) due and owing under a
Contract after applying such collections to accrued interest with respect to a
Contract and principal due and owing under the Contract.

 

(g)                               Any collections on a Contract remaining after
application by the Servicer in accordance with the provisions of
Section 5.05(f) shall constitute an excess payment (an “Excess Payment”). 
Excess Payments shall be applied as a prepayment of the Principal Balance of
such Contract.

 

(h)                              The Servicer will, from time to time as
provided herein, be permitted to withdraw or request the withdrawal from the
Collection Account any amount deposited therein that, based on the Servicer’s
good-faith determination, was deposited in error.

 

Section 5.06.              Enforcement.  (a) The Servicer will, consistent with
Section 5.02, act with respect to the Contracts in such manner as in its
judgment will maximize the receipt of all payments called for under the terms of
the Contracts.  The Servicer, acting as agent for the Trust pursuant to the
Lockbox Agreement, shall use its best efforts to cause Obligors to make all
payments on the Contracts to the Lockbox Account (either directly by remitting
payments to the Lockbox, or indirectly by making payments through a credit card,
direct debit, the telephone or the internet to an account of the Servicer which
payments will be subsequently transferred from such account to the Lockbox
Account).  The Servicer will act in a commercially reasonable manner with
respect to the repossession and disposition of a Motorcycle following a default
under the related Contract with a view to realizing proceeds at least equal to
the Motorcycle’s fair market value.  If the Servicer determines that eventual
payment in full of a Contract is unlikely, the Servicer will follow its normal
practices and procedures to recover all amounts due upon that Contract,
including repossessing and disposing of the related Motorcycle at a public or
private sale or taking other action permitted by applicable law.  The Servicer
will be entitled to recover all reasonable out-of-pocket expenses incurred by it
in liquidating a Contract and disposing of the related Motorcycle.

 

(b)                              The Servicer may sue to enforce or collect upon
Contracts, in its own name, if possible, or as agent for the Trustees.  If the
Servicer elects to commence a legal proceeding to enforce a Contract, the act of
commencement shall be deemed to be an automatic assignment of the Contract to
the Servicer for purposes of collection only.  If, however, in any enforcement
suit or legal proceeding it is held that the Servicer may not enforce a Contract
on the ground that it is not a real party in interest or a holder entitled

 

25

--------------------------------------------------------------------------------


 

to enforce the Contract, the Underlying Trustee on behalf of the Underlying
Trust shall, at the Servicer’s expense, take such steps as the Servicer deems
reasonably necessary to enforce the Contract, including bringing suit in its
name or the names of the Noteholders under the Indenture and the
Certificateholders as owner of the Trust.

 

(c)                               The Servicer shall exercise any rights of
recourse against third persons that exist with respect to any Contract in
accordance with the Servicer’s usual practice.  In exercising recourse rights,
the Servicer is authorized on the Underlying Trust’s and Indenture Trustee’s
behalf to reassign the Defaulted Contract or the related Motorcycle to the
Person against whom recourse exists at the price set forth in the document
creating the recourse; provided, however, the Servicer in exercising recourse
against any third persons as described in the immediately preceding sentence
shall do so in such manner as in its judgment will maximize the aggregate
recovery with respect to the Contract; and provided further, however, that
notwithstanding the foregoing the Servicer in its capacity as such may exercise
such recourse only if such Contract (i) was not required to be reacquired by the
Seller pursuant to the Transfer and Sale Agreement or (ii) was required to be
reacquired by the Seller and the Seller has defaulted on such reacquisition
obligation.

 

(d)                              The Servicer will not permit any rescission or
cancellation of any Contract due to the acts or omissions of the Trust
Depositor.

 

(e)                               Subject to Section 5.02, the Servicer may
grant extensions, rebates or adjustments on a Contract; provided, however, that
if the Servicer extends the date for final payment by the Obligor of any
Contract beyond the Class B Final Distribution Date, it shall promptly purchase
such Contract pursuant to Section 7.11.

 

(f)                                The Servicer will not add to the outstanding
Principal Balance of any Contract the premium of any physical damage or other
individual insurance on a Motorcycle securing such Contract it obtains on behalf
of the Obligor under the terms of such Contract, but may create a separate
Obligor obligation with respect to such premium if and as provided by the
Contract.

 

(g)                               If the Servicer shall have repossessed a
Motorcycle on behalf of the Underlying Trust, the Servicer shall either
(i) maintain at its expense physical damage insurance with respect to such
Motorcycle, or (ii) indemnify the Underlying Trust against any damage to such
Motorcycle prior to resale or other disposition.  The Servicer shall not allow
such repossessed Motorcycles to be used in an active trade or business, but
rather shall dispose of the Motorcycle in a reasonable time in accordance with
the Servicer’s normal business practices.

 

Section 5.07.              Trustees to Cooperate.  Upon payment in full on any
Contract, the Servicer shall (if the Servicer is not then in possession of the
Contracts and Contract Files) notify the Trustees and request delivery of the
Contract and Contract File to the Servicer.  Upon receipt of such notice and
request, the Trustees shall promptly release or cause to be released such
Contract and Contract File to the Servicer.  Upon receipt of such Contract and
Contract File, each of the Trust Depositor and the Servicer is authorized to
execute an instrument in satisfaction of such Contract and to do such other acts
and execute such other documents as the Servicer deems necessary to discharge
the Obligor thereunder and eliminate the security interest in the Motorcycle
related thereto.  The Servicer shall determine when a Contract has been paid in
full; to the extent that insufficient payments are received on a Contract
credited by the Servicer as prepaid or paid in full and satisfied, the shortfall
shall be paid by the Servicer out of its own funds.  From time to time as
appropriate for servicing and repossession in connection with any Contract, if
the Servicer is not then in possession of the Contracts and Contract Files, the
Underlying Trustee shall, upon written request of a Servicing Officer and
delivery to the Underlying Trustee of a receipt signed by such Servicing
Officer, cause the original Contract and the related Contract File to be
released to the

 

26

--------------------------------------------------------------------------------


 

Servicer and shall execute such documents as the Servicer shall deem reasonably
necessary to the prosecution of any such proceedings.  Such receipt shall
obligate the Servicer to return the original Contract and the related Contract
File to the Underlying Trustee when the need by the Servicer has ceased unless
the Contract shall be acquired as described in Section 7.10 or 7.11.  Upon
request of a Servicing Officer, the Underlying Trustee shall perform such other
acts as reasonably requested by the Servicer and otherwise cooperate with the
Servicer in the enforcement of each Certificateholder’s rights and remedies with
respect to the Contracts.

 

Section 5.08.              Costs and Expenses.  All costs and expenses incurred
by the Servicer in carrying out its duties hereunder, fees and expenses of
accountants and payments of all fees and expenses incurred in connection with
the enforcement of Contracts (including enforcement of Defaulted Contracts and
repossessions of Motorcycles securing such Contracts when such Contracts are not
reacquired pursuant to Section 7.08) and all other fees and expenses not
expressly stated hereunder to be for the account of the Trust shall be paid by
the Servicer and the Servicer shall not be entitled to reimbursement hereunder.

 

Section 5.09.              Maintenance of Security Interests in Motorcycles. 
The Servicer shall take such steps as are necessary to maintain continuous
perfection and the first priority of the security interest created by each
Contract in the related Motorcycle.  The Underlying Trustee and the Indenture
Trustee hereby authorize the Servicer to take such steps as are necessary to
perfect such security interest and to maintain the first priority thereof in the
event of a relocation of a Motorcycle or for any other reason.

 

Section 5.10.              Successor Servicer/Lockbox Agreements.  In the event
the Servicer shall for any reason no longer be acting as such, the Successor
Servicer shall thereupon assume all of the rights and obligations of the
outgoing servicer under each Lockbox Agreement; provided, however, that the
Successor Servicer shall not be liable for any acts or obligations of the
Servicer arising prior to such succession.  In such event, the Successor
Servicer shall be deemed to have assumed all of the outgoing Servicer’s interest
therein and to have replaced the outgoing Servicer as a party to each such
Lockbox Agreement to the same extent as if such Lockbox Agreement had been
assigned to the Successor Servicer, except that the outgoing Servicer shall not
thereby be relieved of any liability or obligations on the part of the outgoing
Servicer to a Lockbox Bank under such Lockbox Agreement.  The outgoing Servicer
shall, upon the request of the Underlying Trustee, but at the expense of the
outgoing Servicer, deliver to the Successor Servicer all documents and records
relating to each such Lockbox Agreement and an accounting of amounts collected
and held by a Lockbox Bank and otherwise use its best efforts to effect the
orderly and efficient transfer of any Lockbox Agreement to the Successor
Servicer.

 

Section 5.11.              Separate Entity Existence.  The Servicer agrees to
take or refrain from taking or engaging in with respect to the Trust Depositor,
as applicable, each of the actions or activities specified in the “substantive
consolidation” opinion of Foley & Lardner LLP (or in any related Certificate of
the Servicer) delivered on the Closing Date, upon which the conclusions
expressed therein are based.

 

ARTICLE SIX

 

THE TRUST DEPOSITOR

 

Section 6.01.              Covenants of the Trust Depositor.

 

(a)                               Existence.  During the term of this Agreement,
the Trust Depositor will keep in full force and effect its existence, rights and
franchises as a corporation under the laws of the jurisdiction of its
incorporation and will obtain and preserve its qualification to do business in
each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this

 

27

--------------------------------------------------------------------------------


 

Agreement, the other Transaction Documents and each other instrument or
agreement necessary or appropriate to the proper administration of this
Agreement and the transactions contemplated hereby.

 

(b)                              Arm’s Length Transactions.  During the term of
this Agreement, all transactions and dealings between the Trust Depositor and
its Affiliates will be conducted on an arm’s-length basis.

 

(c)                               No Other Business.  The Trust Depositor shall
not engage in any business other than financing, purchasing, owning, selling and
managing the Contracts in the manner contemplated by this Agreement and the
other Transaction Documents and activities incidental thereto; provided,
however, that the Trust Depositor may purchase and transfer (or grant Liens in
respect of) contracts and/or other related assets similar to the Contracts to
other Persons in securitization or other non-recourse financing transactions
involving the Seller or any of its Affiliates (or with respect to the Contract
Assets themselves, following a release and reconveyance thereof from the Trust),
on terms and conditions (with respect to the liabilities imposed upon the Trust
Depositor by virtue of such transactions, as well as in respect of agreements or
restrictions concerning activities of the Trust Depositor and its relations or
interactions with the Seller or the Servicer or other applicable Affiliate
relevant to “bankruptcy remoteness” or “substantive consolidation” analysis), in
each case substantially similar to such terms and conditions applicable to the
Trust Depositor hereunder and under the other Transaction Documents.

 

(d)                              No Borrowing.  The Trust Depositor shall not
issue, incur, assume, guarantee or otherwise become liable, directly or
indirectly, for (i) any Indebtedness except for any Indebtedness permitted by or
arising under the Transaction Documents or (ii) obligations in connection with
transactions described in the proviso of Section 6.01(c), as limited thereby. 
The proceeds of the Notes shall be used exclusively to fund the Trust
Depositor’s purchase of the Contracts and the other assets specified in this
Agreement, to pay the transactional expenses of the Trust Depositor and to make
the required deposits to the Reserve Fund.

 

(e)                               Guarantees, Loans, Advances and Other
Liabilities.  Except as otherwise contemplated by the Transaction Documents or
in connection with transactions described in Section 6.01(c), as limited
thereby, the Trust Depositor shall not make any loan or advance or credit to, or
guarantee (directly or indirectly or by an instrument having the effect of
assuming another’s payment or performance on any obligation or capability of so
doing or otherwise), endorse or otherwise become contingently liable, directly
or indirectly, in connection with the obligations, stocks or dividends of, or
own, purchase, repurchase or acquire (or agree contingently to do so) any stock,
obligations, assets or securities of, any other interest in, or make any capital
contribution to, any other Person.

 

(f)                                Capital Expenditures.  The Trust Depositor
shall not make any expenditure (by long-term or operating lease or otherwise)
for capital assets (either realty or personalty).

 

(g)                               Restricted Payments.  Except as permitted or
contemplated by the Transaction Documents or in connection with transactions
described in Section 6.01(c), the Trust Depositor shall not, directly or
indirectly, (i) pay any dividend or make any distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, to any owner of an equity interest in the Trust Depositor, (ii) redeem,
purchase, retire or otherwise acquire for value any such equity interest or
(iii) set aside or otherwise segregate any amounts for any such purpose; it
being understood that the Trust Depositor shall at all times have the right to
distribute funds received pursuant to the Transaction Documents, and pursuant to
documents entered into in connection with transactions described in
Section 6.01(c), to its equity owner.

 

(h)                              Separate Entity Existence.  The Trust Depositor
shall:

 

28

--------------------------------------------------------------------------------


 

(i)                                  Maintain its own deposit account or
accounts, separate from those of any Affiliate, with commercial banking
institutions.  The funds of the Trust Depositor will not be diverted to any
other Person or for other than authorized uses of the Trust Depositor.

 

(ii)                              Ensure that, to the extent that it shares the
same officers or other employees as any of its members or Affiliates, the
salaries of and the expenses related to providing benefits to such officers and
other employees shall be fairly allocated among such entities, and each such
entity shall bear its fair share of the salary and benefit costs associated with
all such common officers and employees.

 

(iii)                          Ensure that, to the extent that it jointly
contracts with any of its members or Affiliates to do business with vendors or
service providers or to share overhead expenses, the costs incurred in so doing
shall be allocated fairly among such entities, and each such entity shall bear
its fair share of such costs.  To the extent that the Trust Depositor contracts
or does business with vendors or service providers when the goods and services
provided are partially for the benefit of any other Person, the costs incurred
in so doing shall be fairly allocated to or among such entities for whose
benefit the goods and services are provided, and each such entity shall bear its
fair share of such costs.  All material transactions between Trust Depositor and
any of its Affiliates shall be only on an arm’s-length basis.

 

(iv)                          To the extent that the Trust Depositor and any of
its members or Affiliates have offices in the same location, there shall be a
fair and appropriate allocation of overhead costs among them, and each such
entity shall bear its fair share of such expenses.

 

(v)                              Conduct its affairs strictly in accordance with
its By-laws and Articles of Incorporation, and observe all necessary,
appropriate and customary corporate formalities, including, but not limited to,
holding all regular and special stockholders’ and directors’ meetings
appropriate to authorize all entity action, keeping separate and accurate
records of such meetings and its actions, passing all resolutions or consents
necessary to authorize actions taken or to be taken, and maintaining accurate
and separate books, records and accounts, including, but not limited to, payroll
and intercompany transaction accounts.

 

(vi)                          Take or refrain from taking or engaging in, as
applicable, each of the actions or activities specified in the “true sale” and
“substantive consolidation” opinions of Foley & Lardner LLP delivered on the
Closing Date (or in any related certificate delivered in connection therewith),
upon which the conclusions expressed therein are based.

 

Section 6.02.              Liability of Trust Depositor; Indemnities.  The Trust
Depositor shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Trust Depositor under this Agreement.

 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTNA, the Underlying Trustee, the Indenture Trustee and the
Servicer from and against any taxes that may at any time be asserted against any
such Person as a result of or relating to the transactions contemplated herein
and in the other Transaction Documents, including any sales, gross receipts,
gross margin, general corporation, tangible personal property, Illinois personal
property replacement privilege or license taxes (but, in the case of the Issuer,
not including any taxes asserted with respect to, and as of the date of, the
transfer of the Contracts to the Issuer or the issuance and original sale of the
Securities, or federal or other income taxes arising out of distributions on the
Notes or the Certificates) and costs and expenses in defending against the same.

 

29

--------------------------------------------------------------------------------


 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTNA, the Underlying Trustee, the Indenture Trustee and the
Securityholders from and against any loss, liability or expense incurred by
reason of the Trust Depositor’s willful misfeasance, bad faith or negligence
(other than errors in judgment) in the performance of its duties under this
Agreement, or by reason of reckless disregard of its obligations and duties
under this Agreement.

 

The Trust Depositor shall indemnify, defend and hold harmless the Issuer, the
Owner Trustee, WTNA, the Underlying Trustee, and the Indenture Trustee from and
against all costs, expenses, losses, claims, damages and liabilities arising out
of or incurred in connection with the acceptance or performance of the trusts
and duties herein and, in the case of the Owner Trustee, in the Trust Agreement,
in the case of the Underlying Trustee, in the Underlying Trust Agreement, and,
in the case of the Indenture Trustee, in the Indenture, except to the extent
that such cost, expense, loss, claim, damage or liability in the case of (i) the
Owner Trustee or WTNA, as the case may be, shall be due to the willful
misfeasance, bad faith or negligence of the Owner Trustee or WTNA, as the case
may be, or shall arise from the breach by the Owner Trustee or WTNA, as the case
may be, of any of its representations or warranties set forth in Section 7.03 of
the Trust Agreement, or (ii) the Underlying Trustee or WTNA, as the case may be,
shall be due to the willful misfeasance, bad faith or negligence of the
Underlying Trustee or WTNA, as the case may be, or shall arise from the breach
by the Underlying Trustee or WTNA, as the case may be, of any of its
representations or warranties set forth in Section 7.03 of the Trust Agreement,
or (iii) the Indenture Trustee, shall be due to the willful misfeasance, bad
faith or negligence of the Indenture Trustee.

 

The Trust Depositor shall be liable directly to and will indemnify any injured
party or any other creditor of the Trust for all losses, claims, damages,
liabilities and expenses of the Trust to the extent that the Trust Depositor
would be liable if the Trust were a partnership under the Delaware Revised
Uniform Limited Partnership Act in which Trust Depositor were a general partner;
provided, however, that Trust Depositor shall not be liable for any losses
incurred by a Certificateholder in the capacity of any investor in the Trust
Certificates or a Noteholder in the capacity of an investor in the Notes.  In
addition, any third party creditors of the Trust (other than in connection with
the obligations described in the proviso to the immediately preceding sentence
for which Trust Depositor shall not be liable) shall be deemed third party
beneficiaries of this paragraph.  The obligations of Trust Depositor under this
paragraph shall be evidenced by the Trust Certificates described in the Trust
Agreement.

 

Indemnification under this Section shall include, without limitation, reasonable
fees and expenses of counsel and expenses of litigation and shall survive the
termination of the Trust and the resignation or removal of the Trustees.  If the
Trust Depositor shall have made any indemnity payments pursuant to this
Section and the Person to or on behalf of whom such payments are made thereafter
shall collect any of such amounts from others, such Person shall promptly repay
such amounts to the Trust Depositor, without interest and the Trust Depositor
may, as a condition to any such indemnification, require such Person to agree in
writing to do so.

 

Notwithstanding anything to the contrary herein, the obligations of the Trust
Depositor under this Section are solely the corporate obligations of the Trust
Depositor and shall be payable by it solely as provided in this Section.  The
Trust Depositor shall only be required to make such payments required under this
Section, (a) from funds available to it pursuant to, and in accordance with the
payment priorities set forth in Section 7.05 and (b) to the extent that it
receives additional funds designated for such purposes or to the extent that it
has additional funds available (other than funds described in the preceding
clause (a)) that would be in excess of amounts that would be necessary to pay
the debt and other obligations of the Trust Depositor incurred in accordance
with its Articles of Incorporation and all financing documents to which it is a
party as they come due.  In addition, no amount owing by the Trust Depositor
hereunder in excess of the liabilities that it is required to pay in accordance
with the preceding

 

30

--------------------------------------------------------------------------------


 

sentence shall constitute a “claim” (as defined in Section 101(5) of the
Bankruptcy Code) against it.  No recourse shall be had for the payment of any
amount owing hereunder or any other obligation of, or claim against the Trust
Depositor arising out of or based upon this Section against any stockholder,
employee, officer, agent, director or authorized person of the Trust Depositor
or Affiliate thereof; provided, however, that the foregoing shall not relieve
any such person or entity of any liability they might otherwise have as a result
of fraudulent actions or omissions taken by them.

 

Section 6.03.              Merger or Consolidation of, or Assumption of the
Obligations of, Trust Depositor; Certain Limitations.  Notwithstanding any other
provision in this Section and any provision of law, the Trust Depositor shall
not do any of the following:

 

(a)                               engage in any business or activity other than
as set forth in its Articles of Incorporation;

 

(b)                              without the affirmative vote of a majority of
the members of the Board of Directors of the Trust Depositor (which must include
the affirmative vote of at least two duly appointed Independent directors)
(i) dissolve or liquidate, in whole or in part, or institute proceedings to be
adjudicated bankrupt or insolvent, (ii) consent to the institution of bankruptcy
or insolvency proceedings against it, (iii) file a petition seeking or consent
to reorganization or relief under any applicable federal or state law relating
to bankruptcy, (iv) consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the corporation
or a substantial part of its property, (v) make a general assignment for the
benefit of creditors, (vi) admit in writing its inability to pay its debts
generally as they become due, or (vii) take any corporate action in furtherance
of the actions set forth in clauses (i) through (vi) above; provided, however,
that no director may be required by any shareholder of the Trust Depositor to
consent to the institution of bankruptcy or insolvency proceedings against the
Trust Depositor so long as it is solvent; or

 

(c)                               merge or consolidate with any other
corporation, company or entity or sell all or substantially all of its assets or
acquire all or substantially all of the assets or capital stock or other
ownership interest of any other corporation, company or entity unless the Person
formed by such consolidation or into which the Trust Depositor has merged or the
Person which acquires by conveyance, transfer or lease substantially all the
assets of the Trust Depositor as an entirety, can lawfully perform the
obligations of the Trust Depositor hereunder and executes and delivers to the
Owner Trustee and the Indenture Trustee an agreement in form and substance
reasonably satisfactory to the Owner Trustee and the Indenture Trustee which
contains an assumption by such successor entity of the due and punctual
performance and observance of each covenant and condition to be performed or
observed by the Trust Depositor under this Agreement; provided that the Rating
Agency Condition shall be satisfied with respect to any merger, consolidation or
succession pursuant to this Section.

 

Section 6.04.              Limitation on Liability of Trust Depositor and
Others.  The Trust Depositor and any director or officer or employee or agent of
the Trust Depositor may rely in good faith on any document of any kind, prima
facie properly executed and submitted by any Person respecting any matters
arising hereunder.  The Trust Depositor and any director or officer or employee
or agent of the Trust Depositor shall be reimbursed by the Owner Trustee or the
Indenture Trustee, as the case may be, for any contractual damages, liability or
expense incurred by reason of the Owner Trustee’s or the Indenture Trustee’s
willful misfeasance, bad faith or negligence (except errors in judgment) in the
performance of their respective duties hereunder and under the other Transaction
Documents, or by reason of reckless disregard of their respective obligations
and duties hereunder and under the other Transaction Documents.  The Trust
Depositor shall not be under any obligation to appear in, prosecute or defend
any legal action

 

31

--------------------------------------------------------------------------------


 

that shall not be incidental to its obligations under this Agreement, and that
in its opinion may involve it in any expense or liability.

 

Section 6.05.              Trust Depositor Not to Resign.  Subject to the
provisions of Section 6.03, the Trust Depositor shall not resign from the
obligations and duties hereby imposed on it as Trust Depositor hereunder.

 

ARTICLE SEVEN

 

DISTRIBUTIONS; RESERVE FUND

 

Section 7.01.              Monthly Distributions.  (a)  Each Noteholder and
Certificateholder as of the related Record Date shall be paid on each
Distribution Date by wire transfer if such Noteholder or Certificateholder
provides written instructions to the Indenture Trustee or the Owner Trustee,
respectively, at least ten days prior to such Distribution Date.

 

(b)                              The Indenture Trustee shall serve as the paying
agent hereunder (the “Paying Agent”) and shall make the payments to or on behalf
of the Noteholders and the Certificateholders required hereunder.  The Indenture
Trustee hereby agrees that all amounts held by it for payment hereunder will be
held in trust for the benefit of the Noteholders and the Certificateholders.

 

Section 7.02.              Fees.  The Indenture Trustee shall be paid the
Indenture Trustee Fee, the Asset Representations Reviewer shall be paid the
Asset Representations Reviewer Fee and the Servicer shall be paid the Monthly
Servicing Fee, each of which shall be paid solely from the monies and in
accordance with the priorities described in Section 7.05(a).  No recourse may be
had to the Seller, Trust Depositor, Trustees, Servicer, or any of their
respective Affiliates in the event that amounts available under
Section 7.05(a) are insufficient for payment of the Indenture Trustee Fee, the
Asset Representations Reviewer Fee and the Monthly Servicing Fee.

 

Section 7.03.              Advances.  On each Determination Date, the Servicer
shall compute the amount of Delinquent Interest, if any, on the Contracts.  Not
later than each Distribution Date, the Servicer shall advance (each, an
“Advance”) an amount equal to the Delinquent Interest for such Determination
Date by depositing such amount in the Collection Account; provided, however,
that the Servicer shall be obligated to advance Delinquent Interest only to the
extent that the Servicer, in its sole discretion, expects that such advance will
not become an Uncollectible Advance.  The Servicer shall indicate on each
Monthly Report (i) the amount of Delinquent Interest, if any, on the Contracts
for the related Determination Date and (ii) the amount of the Advance, if any,
made by the Servicer in respect of the Delinquent Interest pursuant to this
Section 7.03.  If the amount of such Advance is less than the amount of the
Delinquent Interest, the relevant Monthly Report shall be accompanied by a
certificate of a Servicing Officer setting forth in reasonable detail the basis
for the determination by the Servicer that the portion of the Delinquent
Interest not advanced would become an Uncollectible Advance.  By each
Determination Date, the Servicer shall determine the amount of prior
unreimbursed Advances for which it shall be entitled to be reimbursed pursuant
to the provisions of this Section (such amount, the “Reimbursement Amount”). 
The Servicer shall be entitled to be reimbursed for any outstanding Advance with
respect to a Contract as provided in Section 7.05(a)(i).

 

Section 7.04.              [Reserved].

 

32

--------------------------------------------------------------------------------


 

Section 7.05.              Distributions; Priorities.

 

(a)                               Except as provided in Section 7.05(b), (c) or
(d), on each Distribution Date, the Indenture Trustee, at the Servicer’s
direction, will make the following allocations and distributions of Available
Monies in the following order of priority:

 

(i)                                                            to the Servicer,
the Reimbursement Amount for Advances previously made;

 

(ii)                                                        to the Servicer, the
Monthly Servicing Fee, including any unpaid Monthly Servicing Fee with respect
to one or more prior Distribution Dates;

 

(iii)                                                    to the Indenture
Trustee, (A) the Indenture Trustee Fee, including any unpaid Indenture Trustee
Fee with respect to one or more prior Distribution Dates, and (B) after the
occurrence of an acceleration of the Notes, expenses and indemnity amounts up to
an amount not to exceed $150,000 per calendar year;

 

(iv)                                                    to the Asset
Representations Reviewer, the Asset Representations Reviewer Fee and expenses
and indemnity amounts due and owing under the Asset Representations Review
Agreement, to the extent not already paid by the Administrator on behalf of the
Issuer, up to an amount not to exceed $200,000 per calendar year;

 

(v)                                                        to the Note
Distribution Account, together with any amounts deposited therein pursuant to
Section 7.06, the applicable Note Interest Distributable Amount with respect to
such Distribution Date for further distribution to the Class A Noteholders;
provided, however, that if there are insufficient Available Monies to pay the
entire amount of the Note Interest Distributable Amount, then the remaining
Available Monies shall be applied to the Class A-1 Notes, the Class A-2 Notes,
the Class A-3 Notes, and the Class A-4 Notes, pro rata, on the basis of the Note
Interest Distributable Amount for each such Class of Notes;

 

(vi)                                              to the Note Distribution
Account, together with any amounts deposited therein pursuant to Section 7.06,
the First Priority Principal Distributable Amount with respect to such
Distribution Date for further distribution first, to the Class A-1 Noteholders
until the Outstanding Amount of the Class A-1 Notes has been paid in full,
second, to the Class A-2 Noteholders until the Outstanding Amount of the
Class A-2 Notes has been paid in full, third, to the Class A-3 Noteholders until
the Outstanding Amount of the Class A-3 Notes has been paid in full, and fourth,
to the Class A-4 Noteholders until the Outstanding Amount of the Class A-4 Notes
has been paid in full;

 

(vii)                                          to the Note Distribution Account,
together with any amounts deposited therein pursuant to Section 7.06, the
applicable Note Interest Distributable Amount with respect to such Distribution
Date for further distribution to the Class B Noteholders;

 

(viii)                                      to the Note Distribution Account,
together with any amounts deposited therein pursuant to Section 7.06, the
Noteholders’ Regular Principal Distributable Amount with respect to such
Distribution Date, for further distribution first, to the Class A-1 Noteholders
until the Outstanding Amount of the Class A-1 Notes has been paid in full,
second, to the Class A-2 Noteholders until the Outstanding Amount of the
Class A-2 Notes has been paid in full, third, to the Class A-3 Noteholders until
the Outstanding Amount of the Class A-3 Notes has been paid in full, fourth, to
the Class A-4 Noteholders until the Outstanding Amount of the Class A-4 Notes
has been paid in full, and fifth, to the Class B Noteholders until the
Outstanding Amount of the Class B Notes has been paid in full;

 

33

--------------------------------------------------------------------------------


 

(ix)                                                    any Excess Amounts to
the Reserve Fund up to the amount, if any, necessary to increase the balance
thereof to the Specified Reserve Fund Balance;

 

(x)                                                        to the Asset
Representations Reviewer, any fees, expenses and indemnity amounts due but not
paid under item (iv) above; and

 

(xi)                                                    any remaining amounts to
the Certificateholders as residual interestholders under the Trust Agreement.

 

(b)                              If the Notes have been declared immediately due
and payable as provided in Section 5.02 of the Indenture following the
occurrence of an Event of Default under Section 5.01(iii) of the Indenture,
then, until such time as the Notes have been paid in full, Available Monies
shall be allocated and distributed in the following order of priority after
payment of the amounts set forth in Section 7.05(a)(i) through (iv):

 

(i)                                  to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the applicable Note
Interest Distributable Amount with respect to such Distribution Date for further
distribution to the Class A Noteholders; provided, however, that if there are
insufficient Available Monies to pay the entire amount of the Note Interest
Distributable Amount for the Class A Notes, then the remaining Available Monies
shall be applied to the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes, and the Class A-4 Notes, pro rata, on the basis of the Note Interest
Distributable Amount for each such Class of Notes;

 

(ii)                              to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the First Priority
Principal Distributable Amount with respect to such Distribution Date for
further distribution first, to the Class A-1 Noteholders until the Outstanding
Amount of the Class A-1 Notes has been paid in full, and second, to the
Class A-2 Noteholders, the Class A-3 Noteholders, and the Class A-4 Noteholders,
pro rata, based on the outstanding principal amount of the related Classes of
Notes, until the Outstanding Amount of such Classes of Notes has been paid in
full;

 

(iii)                          to the Note Distribution Account, together with
any amounts deposited therein pursuant to Section 7.06, the applicable Note
Interest Distributable Amount with respect to such Distribution Date for further
distribution to the Class B Noteholders;

 

(iv)                          to the Note Distribution Account, together with
any amounts deposited therein pursuant to Section 7.06, the Noteholders’ Regular
Principal Distributable Amount with respect to such Distribution Date for
further distribution first, to the Class A-1 Noteholders until the Outstanding
Amount of the Class A-1 Notes has been paid in full, second, to the Class A-2
Noteholders, the Class A-3 Noteholders, and the Class A-4 Noteholders, pro rata,
based on the outstanding principal amount of the related Classes of Notes, until
the Outstanding Amount of such Classes of Notes has been paid in full, and
third, to the Class B Noteholders until the Outstanding Amount of the Class B
Notes has been paid in full;

 

(v)                              to the Note Distribution Account, together with
any amounts deposited therein pursuant to Section 7.06, all amounts remaining
after distribution of amounts in clauses (i) through (iv) above shall be
allocated in the following order of priority:

 

(1)                              to the Class A Noteholders, first, to the
Class A-1 Noteholders, until the outstanding principal balance of the Class A-1
Notes has been paid in full and second, to the Class A-2 Noteholders, the
Class A-3 Noteholders, and the Class A-4 Noteholders,

 

34

--------------------------------------------------------------------------------


 

pro rata, based on the outstanding principal amount of the related Classes of
Notes, until the outstanding principal balance of each such Class of the Notes
has been paid in full; and

 

(2)                              to the Class B Noteholders, until the
outstanding principal balance of the Class B Notes has been paid in full;

 

(vi)                          to the Asset Representations Reviewer, any fees,
expenses and indemnity amounts due but not paid above; and

 

(vii)                      any remaining amounts to the Certificateholders as
residual interestholders under the Trust Agreement.

 

(c)                               If the Notes have been declared immediately
due and payable as provided in Section 5.02 of the Indenture following the
occurrence of an Event of Default under Section 5.01(i), (ii), (iv) or (v) of
the Indenture, then, until such time as the Notes have been paid in full,
Available Monies shall be allocated and distributed in the following order of
priority after payment of amounts set forth in Section 7.05(a)(i) through (iv):

 

(i)                                  to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, the applicable Note
Interest Distributable Amount with respect to such Distribution Date for further
distribution to the Class A Noteholders; provided, however, that if there are
insufficient funds on deposit in the Note Distribution Account to pay the entire
amount of the Note Interest Distributable Amount for the Class A Notes, then the
amount in the Note Distribution Account paid to the Class A Noteholders shall be
applied to the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, and
the Class A-4 Notes, pro rata, on the basis of the Note Interest Distributable
Amount for each such Class of Notes;

 

(ii)                              to the Note Distribution Account, together
with any amounts deposited therein pursuant to Section 7.06, any amounts
remaining after the distribution of amounts in clause (i) above to the Class A
Noteholders for further distribution first, to the Class A-1 Noteholders until
the Outstanding Amount of the Class A-1 Notes has been paid in full and second,
pro rata, to the Class A-2 Noteholders, the Class A-3 Noteholders and the
Class A-4 Noteholders, based on the outstanding principal amount of the related
Classes of Notes, until the Outstanding Amount of such Classes of Notes has been
paid in full;

 

(iii)                          to the Note Distribution Account, together with
any amounts deposited therein pursuant to Section 7.06, the applicable Note
Interest Distributable Amount with respect to such Distribution Date for further
distribution to the Class B Noteholders;

 

(iv)                          to the Note Distribution Account, together with
any amounts deposited therein pursuant to Section 7.06, all amounts remaining
after distribution of amounts in clauses (i), (ii) and (iii) above, for further
distribution to the Class B Noteholders in reduction of the outstanding
principal balance of the Class B Notes until the outstanding principal balance
of the Class B Notes has been paid in full; and

 

(v)                              to the Asset Representations Reviewer, any
fees, expenses and indemnity amounts due but not paid above; and

 

(vi)                          any remaining amounts to the Certificateholders as
residual interestholders under the Trust Agreement.

 

35

--------------------------------------------------------------------------------


 

Notwithstanding that the Notes have been paid in full, the Indenture Trustee
shall continue to maintain the Collection Account hereunder until the Pool
Balance has been reduced to zero.

 

Section 7.06.              Reserve Fund.

 

(a)                               On the Closing Date, the Indenture Trustee, on
behalf of the Trust Depositor shall deposit the Reserve Fund Initial Deposit
into the Reserve Fund from the net proceeds of the Notes.

 

(b)                              The Indenture Trustee shall determine no later
than 10:00 a.m., Chicago, Illinois time, on each Distribution Date (but after
making, and taking into account, the transfers of funds contemplated in
Section 7.05 above) whether there exists a Shortfall with respect to such
Distribution Date.  In the event that the Indenture Trustee determines that
there exists a Shortfall, the Indenture Trustee shall no later than 12:00 noon,
Chicago, Illinois time, on such Distribution Date remit monies from the Reserve
Fund in the following order of priority: first, to the Note Distribution Account
the amount of such Shortfall relating to the Note Interest Distributable Amount
for such Distribution Date, and second, to the Note Distribution Account, the
amount of such Shortfall relating to the Principal Distributable Amount.

 

(c)                               The Indenture Trustee shall at the written
direction of the Servicer invest the funds in the Reserve Fund in Qualified
Eligible Investments.  Funds in the Reserve Fund shall be invested in
investments that are payable on demand or mature on or before the Business Day
prior to each Distribution Date.  Once such funds are invested, the Indenture
Trustee shall not change the investment of such funds prior to maturity.  Upon
any such investment, the Indenture Trustee shall, consistent with the definition
of Qualified Eligible Investment herein, make an appropriate notation of the
security interest in such Qualified Eligible Investment on the Indenture
Trustee’s records, by book entry or otherwise.  All income and gain realized
from any such investments as well as any interest earned on Reserve Fund
Deposits shall be deposited and retained in the Reserve Fund (subject to
Section 7.06(e)).  Losses, if any, realized on amounts in the Reserve Fund
invested pursuant to this paragraph shall first be credited against
undistributed investment earnings on amounts in the Reserve Fund invested
pursuant to this paragraph, and shall thereafter be deemed to reduce the amount
on deposit in the Reserve Fund.  Neither the Trust Depositor nor the Indenture
Trustee shall be liable for the amount of any loss incurred in respect of any
investment, or lack of investment, of funds held in the Reserve Fund.  All
income or loss on funds held in the Reserve Fund shall be taxable to the
Certificateholders.

 

(d)                              Any Excess Amounts will be applied as provided
in Section 7.05(a)(viii) to increase the balance of the Reserve Fund to the
Specified Reserve Fund Balance.

 

(e)                               On each Distribution Date on which the amount
on deposit in the Reserve Fund (after giving effect to all deposits thereto and
withdrawals therefrom on such Distribution Date) exceeds the Specified Reserve
Fund Balance, the Indenture Trustee shall treat such excess amounts as Available
Monies.  Upon a Servicer purchase option pursuant to Section 7.10 herein, any
amounts remaining on deposit in the Reserve Fund shall be paid to the
Certificateholders.

 

Section 7.07.              [Reserved].

 

Section 7.08.              Purchase of Contracts for Breach of Representations
and Warranties.

 

(a)                               If the Trust Depositor (i) has knowledge of a
breach of a representation or warranty of the Seller as set forth in Exhibit J
hereto, (ii) receives notice from the Issuer, the Owner Trustee, the Underlying
Trustee or the Indenture Trustee of a breach of a representation or warranty of
the Seller as set forth in Exhibit J hereto, (iii) receives a Repurchase Request
from the Owner Trustee, the Underlying

 

36

--------------------------------------------------------------------------------


 

Trustee or the Indenture Trustee for a Contract or (iv) receives a Review Report
that indicates a Test Fail for a Contract, then, in each case, the Trust
Depositor will investigate the Contract to confirm the breach and determine if
the breach has a material adverse effect on the Contract.  None of the Servicer,
the Issuer, the Owner Trustee, the Underlying Trustee, the Indenture Trustee or
the Administrator will have an obligation to investigate whether a breach of any
representation or warranty has occurred or whether any Contract is required to
be repurchased under this Section 7.08.

 

(b)                              Upon a discovery by the Servicer, the Trust
Depositor or the Trustees of a breach of a representation or warranty of the
Seller as set forth in Exhibit J hereto that materially adversely affects the
Underlying Trust’s interest in such Contract (without regard to the benefits of
the Reserve Fund), the party discovering the breach shall give prompt written
notice to the other parties; provided, that the Trustees shall have no duty or
obligation to inquire or to investigate the breach by the Seller of any of such
representations or warranties.  The Trust Depositor shall reacquire from the
Underlying Trust, and the Trust Depositor shall cause the Seller to reacquire
from the Trust Depositor, as provided in the Transfer and Sale Agreement and in
accordance with this Section 7.08, a Contract at its Purchase Price (which shall
be deposited into the Collection Account), not later than two Business Days
prior to the first Distribution Date after the last day of the calendar month in
which the Trust Depositor or the Seller become aware or receive written notice
from the Trustees, the Servicer or the Trust Depositor of any breach of a
representation or warranty of the Seller set forth in Article III of the
Transfer and Sale Agreement that materially and adversely affects such Contract
or the Underlying Trust’s interest in such Contract and which breach has not
been cured; provided, however, that with respect to any Contract described on
the List of Contracts with respect to an incorrect unpaid Principal Balance
which the Seller would otherwise be required to reacquire under the Transfer and
Sale Agreement, the Seller may, in lieu of reacquiring such Contract, deposit in
the Collection Account, not later than one Business Day prior to the first
Distribution Date after the last day of the calendar month in which the Seller
becomes aware of such inaccuracy, cash in an amount sufficient to cure any
deficiency or discrepancy; and provided further that with respect to a breach of
representation or warranty relating to the Contracts in the aggregate and not to
any particular Contract the Seller may select Contracts (without adverse
selection) to reacquire such that had such Contracts not been included as part
of the Trust Corpus there would have been no breach of such representation or
warranty.

 

(c)                               [Reserved].

 

(d)                              Notwithstanding any other provision of this
Agreement, the obligations of the Seller under the Transfer and Sale Agreement
and described in this Section 7.08 shall not terminate or be deemed released by
any party hereto upon a Servicing Transfer pursuant to Article Eight.  The
reacquisition obligations described in this Section 7.08 are in no way to be
satisfied with monies on deposit in the Reserve Fund.  The sole remedy of the
Issuer, the Trustees, and the Noteholders against the Seller with respect to a
breach of a representation or warranty of the Seller shall be to require the
Seller to reacquire the related Contract pursuant to this Section 7.08.  The
Indenture Trustee shall not be deemed to have knowledge that any Repurchase
Request remained unresolved for 180 days unless a Responsible Officer of the
Indenture Trustee has actual knowledge that such Repurchase Request in fact
remained unresolved for 180 days or has received written notice evidencing that
such Repurchase Request in fact remained unresolved for 180 days.  The Indenture
Trustee shall be under no obligation under the Indenture or otherwise to monitor
reallocation activity or to independently determine which Repurchase Requests
remain unresolved after 180 days.

 

Section 7.09.              Reassignment of Reacquired Contracts.  Upon receipt
by the Indenture Trustee for deposit in the Collection Account of the Purchase
Price as described in Section 7.08, Section 7.10 or Section 7.11, and upon
receipt of a certificate of a Servicing Officer in the form attached hereto as
Exhibit G, the Underlying Trust shall assign to the Trust Depositor, the Seller
or the Servicer, as applicable, all of

 

37

--------------------------------------------------------------------------------


 

the Underlying Trust’s right, title and interest in the reacquired or purchased
Contract without recourse, representation or warranty, except as to the absence
of liens, charges or encumbrances created by or arising as a result of actions
of the Trustees.

 

Section 7.10.              Servicer’s Purchase Option.  On written notice to the
Owner Trustee and Indenture Trustee at least 20 days prior to a Distribution
Date, and provided that the Pool Balance is then less than 10% of the Pool
Balance as of the Cutoff Date, the Servicer may (but is not required to)
purchase on that Distribution Date all outstanding Contracts (and related
Contract Assets) at a price equal to the greater of: (i) the Pool Balance as of
the date of such purchase (excluding Liquidated Contracts) plus accrued and
unpaid interest on the Contracts, and (ii)  the aggregate Outstanding Amount of
the Notes on the previous Distribution Date plus the aggregate of the Note
Interest Distributable Amount for the current Distribution Date.  Such price
shall be deposited in the Collection Account not later than one (1) Business Day
before such Distribution Date, against the Underlying Trustee’s release of the
Contracts and the Contract Files to the Servicer.

 

Section 7.11.              Purchase of Contracts for Breach of Servicing
Obligations.  Upon a discovery by the Servicer or the Trustees of a breach of
any of the covenants of the Servicer set forth in Section 5.02, 5.06 or 5.09
that materially adversely affects the Underlying Trust’s interest in a Contract
(without regard to the benefits of the Reserve Fund), the party discovering the
breach shall give prompt written notice to the other parties; provided that the
failure to maintain perfection of the security interest in the Motorcycle
securing a Contract in accordance with Section 5.09, shall be deemed to be a
breach materially and adversely affecting the Underlying Trust’s interest in the
Contract or in the related Contracts; provided, further, that the Trustees shall
have no duty or obligation to inquire or to investigate the breach by the
Servicer of any of such covenants.  The Servicer, in accordance with this
Section 7.11, shall purchase such Contract at its Purchase Price, two Business
Days prior to the first Distribution Date after the last day of the calendar
month in which the Servicer becomes aware, or receives written notice from the
Trustees of any breach described in the preceding sentence which breach has not
been cured; provided, however, that with respect to a breach of any of the
covenants of the Servicer set forth in Section 5.02, 5.06 or 5.09 relating to
the Contracts in the aggregate and not to any particular Contract the Servicer
may select Contracts (without adverse selection) to purchase such that had such
Contracts not been included as part of the Trust Corpus there would have been no
breach of such covenant.  Notwithstanding any other provision of this Agreement,
the obligation of the Servicer described in this Section 7.11 shall not
terminate or be deemed released by any party hereto upon a Servicing Transfer
pursuant to Article Eight.  The purchase obligation described in this
Section 7.11 is in no way to be satisfied with monies in the Reserve Fund.  Upon
Servicer’s payment of the Purchase Price of the Contract, any Event of
Termination pursuant to Section 8.01(b) arising as a result of the Servicer’s
breach of any of the covenants set forth in Section 5.02, 5.06 or 5.09 with
respect to such Contract shall be deemed not to have occurred.

 

Section 7.12.              Dispute Resolution.

 

(a)                                If the Issuer, the Owner Trustee, the
Underlying Trustee, the Indenture Trustee (acting at the direction of a
Noteholder) or a Noteholder (the “Requesting Party”) requests that the Trust
Depositor and/or the Seller repurchase a Contract due to an alleged breach of a
representation and warranty set forth on Exhibit J hereto or in Section 3.02 of
the Sale and Transfer Agreement (each, a “Repurchase Request”), and the
Repurchase Request has not been fulfilled or otherwise resolved within 180 days
to the reasonable satisfaction of the Requesting Party after the Trust Depositor
or the Seller receives the Repurchase Request, the Requesting Party may refer
the matter, in its discretion, to either mediation (including non-binding
arbitration) or binding third-party arbitration.  The Requesting Party must
start the mediation or arbitration proceeding according to the ADR Rules of the
ADR Organization within 90 days after the end of the 180-day period.  The Trust
Depositor and the Seller agree to participate in the dispute resolution method
selected by the Requesting Party.

 

38

--------------------------------------------------------------------------------


 

(b)                               If the Requesting Party selects mediation for
dispute resolution:

 

(i)                                                            The mediation
will be administered by the ADR Organization using its ADR Rules.  However, if
any ADR Rules are inconsistent with the procedures for mediation stated in this
Section 7.12, the procedures in this Section 7.12 will control.

 

(ii)                                                        A single mediator
will be selected by the ADR Organization from a list of neutrals maintained by
it according to the ADR Rules.  The mediator must be impartial, an attorney
admitted to practice in the State of New York and have at least 15 years of
experience in commercial litigation and, if possible, consumer finance or
asset-backed securitization matters.

 

(iii)                                                    The mediation will
start within 15 days after the selection of the mediator and conclude within 30
days after the start of the mediation.

 

(iv)                                                    Expenses of the
mediation will be allocated to the parties as mutually agreed by them as part of
the mediation. To the extent the Indenture Trustee is found responsible for any
expenses allocated to the Requesting Party in any dispute resolution proceeding,
such expenses shall be payable to the Indenture Trustee pursuant to Section 6.07
of the Indenture, as applicable, and if not so paid, then by the Administrator.

 

(v)                                                        If the parties fail
to agree at the completion of the mediation, the Requesting Party may refer the
Repurchase Request to arbitration under this Section 7.12 or may commence legal
proceedings to resolve the dispute.

 

(c)                               If the Requesting Party selects arbitration
for dispute resolution:

 

(i)                                  The arbitration will be administered by the
ADR Organization using its ADR Rules.  However, if any ADR Rules are
inconsistent with the procedures for arbitration stated in this Section 7.12,
the procedures in this Section 7.12 will control.

 

(ii)                              A single arbitrator will be selected by the
ADR Organization from a list of neutrals maintained by it according to the ADR
Rules.  The arbitrator must be impartial, an attorney admitted to practice in
the State of New York and have at least 15 years of experience in commercial
litigation and, if possible, consumer finance or asset-backed securitization
matters.  The arbitrator will be independent and impartial and will comply with
the Code of Ethics for Arbitrators in Commercial Disputes in effect at the time
of the arbitration.  Before accepting an appointment, the arbitrator must
promptly disclose any circumstances likely to create a reasonable inference of
bias or conflict of interest or likely to preclude completion of the proceedings
within the stated time schedule.  The arbitrator may be removed by the ADR
Organization for cause consisting of actual bias, conflict of interest or other
serious potential for conflict.

 

(iii)                          The arbitrator will have the authority to
schedule, hear and determine any motions, according to New York law, and will do
so at the motion of any party.  Discovery will be completed with 30 days of
selection of the arbitrator and will be limited for each party to two witness
depositions not to exceed five hours, two interrogatories, one document request
and one request for admissions.  However, the arbitrator may grant additional
discovery on a showing of good cause that the additional discovery is reasonable
and necessary.  Briefs will be limited to no more than ten pages each, and will
be limited to initial statements of the case, motions and a pre-hearing brief. 
The evidentiary hearing on the merits will start no later than 60 days after
selection of the arbitrator and will proceed for no more than six consecutive
Business Days with equal time

 

39

--------------------------------------------------------------------------------


 

allocated to each party for the presentation of evidence and cross examination. 
The arbitrator may allow additional time for discovery and hearings on a showing
of good cause or due to unavoidable delays.

 

(iv)                          The arbitrator will make its final determination
no later than 90 days after its selection.  The arbitrator will resolve the
dispute according to the terms of this Agreement and the other Transaction
Documents, and may not modify or change this Agreement or the other Transaction
Documents in any way or award remedies not consistent with this Agreement or the
other Transaction Documents.  The arbitrator will not have the power to award
punitive damages or consequential damages in any arbitration conducted by them. 
In its final determination, the arbitrator will determine and award the expenses
of the arbitration (including filing fees, the fees of the arbitrator, expense
of any record or transcript of the arbitration and administrative fees) to the
parties in its reasonable discretion.  The determination of the arbitrator will
be in writing and counterpart copies will be promptly delivered to the parties. 
The final determination of the arbitrator in binding arbitration will be final
and non-appealable, except for actions to confirm or vacate the determination
permitted under federal or state law, and may be entered and enforced in any
court of competent jurisdiction over the parties and the matter.

 

(v)                              By selecting binding arbitration, the
Requesting Party is giving up the right to sue in court, including the right to
a trial by jury.

 

(vi)                          The Requesting Party may not bring a putative or
certificated class action to arbitration.  If this waiver of class action rights
is found to be unenforceable for any reason, the Requesting Party agrees that it
will bring its claims in a court of competent jurisdiction.

 

(d)                              For each mediation or arbitration:

 

(i)                                  Any mediation or arbitration will be held
in New York, New York at the offices of the mediator or arbitrator or at another
location selected by the Trust Depositor or the Seller.  Any party or witness
may participate by teleconference or video conference.

 

(ii)                              The Trust Depositor, the Seller and the
Requesting Party will have the right to seek provisional relief from a competent
court of law, including a temporary restraining order, preliminary injunction or
attachment order, if such relief is available by law.

 

(iii)                          Neither the Trust Depositor nor the Seller will
be required to produce personally identifiable customer information for purposes
of any mediation or arbitration.  The existence and details of any unresolved
Repurchase Request, any informal meetings, mediations or arbitration
proceedings, the nature and amount of any relief sought or granted, any offers
or statements made and any discovery taken in the proceeding will be
confidential, privileged and inadmissible for any purpose in any other
mediation, arbitration, litigation or other proceeding.  The parties will keep
this information confidential and will not disclose or discuss it with any third
party (other than a party’s attorneys, experts, accountants and other advisors,
as reasonably required in connection with the mediation or arbitration
proceeding under this Section 7.12), except as required by law, regulatory
requirement or court order.  If a party to a mediation or arbitration proceeding
receives a subpoena or other request for information from a third party (other
than a governmental regulatory body) for confidential information of the other
party to the mediation or arbitration proceeding, the recipient will promptly
notify the other party and will provide the other party with the opportunity to
object to the production of its confidential information.

 

40

--------------------------------------------------------------------------------


 

ARTICLE EIGHT

 

EVENTS OF TERMINATION; SERVICE TRANSFER

 

Section 8.01.              Events of Termination.  “Event of Termination” means
the occurrence of any of the following:

 

(a)                               Any failure by the Servicer to make any
payment or deposit required to be made with respect to the Notes hereunder and
the continuance of such failure for a period of four Business Days after the
date on which a Servicing Officer discovers such failure or the Indenture
Trustee provides written notice of such failure to the Servicer;

 

(b)                              Failure on the Servicer’s part to observe or
perform in any material respect any covenant or agreement in this Agreement
(other than a covenant or agreement the breach of which is specifically
addressed elsewhere in this Section) which failure shall (i) materially and
adversely affect the rights of Noteholders and (ii) continue unremedied for a
period of 60 days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given (A) to the Servicer by
the Owner Trustee or the Indenture Trustee or (B) to the Servicer and to the
Indenture Trustee by the Holders of not less than 25% of the aggregate
Outstanding Amount of the Notes;

 

(c)                               An involuntary case under any applicable
bankruptcy, insolvency or other similar law shall have been commenced in respect
of the Servicer or Trust Depositor and shall not have been dismissed within 90
days, or a court having jurisdiction in the premises shall have entered a decree
or order for relief in respect of either the Servicer or Trust Depositor in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of either the Servicer or
Trust Depositor, or for any substantial liquidation or winding up of their
respective affairs;

 

(d)                              The Servicer or Trust Depositor shall have
commenced a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or shall have consented to the entry of
an order for relief in an involuntary case under any such law, or shall have
consented to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian or sequestrator (or other similar official) of the
Servicer or Trust Depositor, as the case may be, or for any substantial part of
their respective property, or shall have made any general assignment for the
benefit of their respective creditors, or shall have failed to, or admitted in
writing its inability to, pay its debts as they become due, or shall have taken
any corporate action in furtherance of the foregoing;

 

(e)                               Any representation, warranty or statement of
the Servicer made in this Agreement or any certificate, report or other writing
delivered pursuant hereto shall prove to have been incorrect in any material
respect as of the time when the same shall have been made and the incorrectness
of such representation, warranty or statement has a material adverse effect on
the Trust and, within 30 days after written notice thereof shall have been given
to the Servicer by the Indenture Trustee, the circumstances or condition in
respect of which such representation, warranty or statement was incorrect shall
not have been eliminated or otherwise cured.

 

Section 8.02.              Waiver of Event of Termination.  The Required Holders
may, by written notice delivered to the parties hereto, waive any Event of
Termination other than an Event of Termination described in Section 8.01(a).

 

Section 8.03.              Servicing Transfer.  (a)  If an Event of Termination
has occurred and is continuing and has not been waived pursuant to Section 8.02,
(i) the Required Holders or (ii) the

 

41

--------------------------------------------------------------------------------


 

Indenture Trustee may, by written notice delivered to the parties hereto,
terminate all (but not less than all) of the Servicer’s management,
administrative, servicing, custodial and collection functions hereunder (such
termination being herein called a “Servicing Transfer”).

 

(b)                              Upon receipt of the notice required by
Section 8.03(a) (or, if later, on a date designated therein), all rights,
benefits, fees, indemnities, authority and power of the Servicer under this
Agreement, whether with respect to the Contracts, the Contract Files or
otherwise, shall pass to and be vested in the Indenture Trustee (the “Successor
Servicer”); and, without limitation, the Successor Servicer is authorized and
empowered to execute and deliver on behalf of the Servicer, as attorney-in-fact
or otherwise, any and all documents and other instruments, and to do any and all
acts or things necessary or appropriate to effect the purposes of such notice of
termination.  The Servicer agrees to cooperate with the Successor Servicer in
effecting the termination of the responsibilities and rights of the Servicer
hereunder, including, without limitation, the transfer to the Successor Servicer
for administration by it of all cash amounts which shall at the time be held by
the Servicer for deposit, or have been deposited by the Servicer, in the
Collection Account, or for its own account in connection with its services
hereafter or thereafter received with respect to the Contracts.  The Servicer
shall transfer to the Successor Servicer (i) all records held by the Servicer
relating to the Contracts in such electronic form as the Successor Servicer may
reasonably request and (ii) any Contract Files in the Servicer’s possession.  In
addition, the Servicer shall permit access to its premises (including all
computer records and programs) to the Successor Servicer or its designee, and
shall pay the reasonable transition expenses of the Successor Servicer.  Upon a
Servicing Transfer, the Successor Servicer shall also be entitled to receive the
Servicing Fee for performing the obligations of the Servicer.

 

Section 8.04.              Successor Servicer to Act; Appointment of Successor
Servicer.  On or after a Servicing Transfer pursuant to Section 8.03, the
Successor Servicer shall be the successor in all respects to the Servicer in its
capacity as servicer under this Agreement, to the extent provided in
Section 8.06, and the transactions set forth or provided for herein and shall be
subject to all the responsibilities, duties and liabilities relating thereto
placed on the Servicer by the terms and provisions hereof, and the terminated
Servicer shall be relieved of such responsibilities, duties and liabilities
arising after such Servicing Transfer; provided, however, that (i) the Successor
Servicer will not assume any obligations of the Servicer described in
Section 8.08 and (ii) the Successor Servicer shall not be liable for any acts or
omissions of the Servicer occurring prior to such Servicing Transfer or for any
breach by the Servicer of any of its representations and warranties contained
herein or in any related document or agreement. Notwithstanding the above, if
the Successor Servicer is legally unable or unwilling to act as Servicer, the
Indenture Trustee or the Required Holders may appoint a successor servicer
(other than the original Servicer or an Affiliate of the original Servicer) to
act as Servicer.  As compensation therefor, the successor servicer shall be
entitled to receive reasonable compensation equal to the Servicing Fee.  The
Owner Trustee, Noteholders and the Indenture Trustee and such successor shall
take such action, consistent with this Agreement, as shall be necessary to
effectuate any such succession; provided, however, that the Indenture Trustee
shall not be required to make payment for compensation or any other payment in
order to effectuate such succession.  To the extent the terminated Servicer has
made Advances, it shall be entitled to reimbursement of the same notwithstanding
its termination hereunder, to the same extent as if it had continued to service
the Contracts hereunder.

 

Section 8.05.              Notification to Noteholders.  (a)  Promptly following
the occurrence of any Event of Termination, the Servicer shall give written
notice thereof to the Trustees, the Trust Depositor and each Rating Agency at
the addresses described in Section 11.04 hereof and to the Noteholders at their
respective addresses appearing on the Note Register.

 

(b)                              Within 10 days following any termination or
appointment of a Successor Servicer pursuant to this Article Eight, the Issuer
shall give written notice thereof to each Rating Agency and the

 

42

--------------------------------------------------------------------------------


 

Trust Depositor at the addresses described in Section 11.04 hereof, and to the
Noteholders at their addresses appearing on the Note Register.

 

(c)                               As provided in Section 8(f) of the
Administration Agreement, the Successor Servicer shall become the
“Administrator” thereunder.

 

Section 8.06.              Effect of Transfer.  (a)  After a Servicing Transfer,
the terminated Servicer shall have no further obligations with respect to the
management, administration, servicing, custody or collection of the Contracts
and the Successor Servicer appointed pursuant to Section 8.04 shall have all of
such obligations, except that the terminated Servicer will transmit or cause to
be transmitted directly to the Successor Servicer for its own account, promptly
on receipt and in the same form in which received, any amounts (properly
endorsed where required for the Successor Servicer to collect them) received as
payments upon or otherwise in connection with the Contracts.

 

(b)                              A Servicing Transfer shall not affect the
rights and duties of the parties hereunder (including but not limited to the
indemnities of the Servicer)  other than those relating to the management,
administration, servicing, custody or collection of the Contracts.

 

Section 8.07.              Database File.  The Servicer will provide the
Successor Servicer with a data file (in a format reasonably acceptable to the
Indenture Trustee and the Servicer) containing the database file for each
Contract (i) as of the Cutoff Date, (ii) thereafter, as of the last day of the
preceding Due Period on each Determination Date prior to a Servicing Transfer,
and (iii) on and as of the Business Day before the actual commencement of
servicing functions by the Successor Servicer following the occurrence of a
Servicing Transfer.

 

Section 8.08.              Successor Servicer Indemnification.  The Servicer
shall defend, indemnify and hold the Successor Servicer and any officers,
directors, employees or agents of the Successor Servicer harmless against any
and all claims, losses, penalties, fines, forfeitures, legal fees and related
costs, judgments and any other costs, fees, and expenses that the Successor
Servicer may sustain in connection with the claims asserted at any time by third
parties against the Successor Servicer which result from (i) any willful or
grossly negligent act taken or omission by the Servicer or (ii) a breach of any
representations of the Servicer in Section 3.02 hereof.  The indemnification
provided by this Section 8.08 shall survive the termination of this Agreement.

 

Section 8.09.              Responsibilities of the Successor Servicer.  The
Successor Servicer will not be responsible for delays attributable to the
Servicer’s failure to deliver information, defects in the information supplied
by the Servicer or other circumstances beyond the control of the Successor
Servicer.

 

The Successor Servicer will make arrangements with the Servicer for the prompt
and safe transfer of, and the Servicer shall provide to the Successor Servicer,
all necessary servicing files and records, including (as applicable and deemed
necessary by the Successor Servicer at such time): (i) imaged Contract
documentation, (ii) servicing system tapes, (iii) Contract payment history,
(iv) collections history, and (v) the trial balances, as of the close of
business on the day immediately preceding conversion to the Successor Servicer,
reflecting all applicable Contract information.

 

The Successor Servicer shall have no responsibility and shall not be in default
hereunder nor incur any liability for any failure, error, malfunction or any
delay in carrying out any of its duties under this Agreement if any such failure
or delay results from the Successor Servicer acting in accordance with
information prepared or supplied by a Person other than the Successor Servicer
or the failure of any such Person to prepare or provide such information.  The
Successor Servicer shall have no responsibility, shall not be in default and
shall incur no liability (i) for any act or failure to act by any third party,
including the

 

43

--------------------------------------------------------------------------------


 

Servicer, the Trust Depositor or the Trustees, or for any inaccuracy or omission
in a notice or communication received by the Successor Servicer from any third
party or (ii) which is due to or results from the invalidity, unenforceability
of any Contract with applicable law or the breach or the inaccuracy of any
representation or warranty made with respect to any Contract.

 

Section 8.10.              Limitation of Liability of Servicer.  (a)  Neither
the Servicer nor any of the directors, officers, employees or agents of the
Servicer shall be under any liability to the Trust, the Owner Trustee, the
Indenture Trustee or the Noteholders, except as provided under this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such person against any liability that
would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in the performance of duties or by reason of reckless disregard of
obligations and duties under this Agreement.  The Servicer and any director,
officer, employee or agent of the Servicer may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person respecting any matters arising under this Agreement.

 

(b)                              Except as provided in this Agreement, the
Servicer shall not be under any obligation to appear in, prosecute or defend any
legal action that shall not be incidental to its duties to service the Contracts
in accordance with this Agreement, and that in its opinion may cause it to incur
any expense or liability; provided, however, that the Servicer may undertake any
reasonable action that it may deem necessary or desirable in respect of the
Transaction Documents and the rights and duties of the parties to the
Transaction Documents and the interests of the Noteholders under the Indenture. 
In such event, the legal expenses and costs of such action and any liability
resulting therefrom shall be expenses, costs and liabilities of the Servicer and
the Servicer will not be entitled to be reimbursed therefor.

 

Section 8.11.              Merger or Consolidation of Servicer.  Any Person into
which the Servicer may be merged or consolidated, or any corporation or other
entity resulting from any merger conversion or consolidation to which the
Servicer shall be a party, or any Person succeeding to all or substantially all
of the servicing business of the Servicer (which Person assumes the obligations
of the Servicer), shall be the successor of the Servicer hereunder, without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, anything herein to the contrary notwithstanding.  The Servicer
shall give prior written notice of any such merger, consolidation, or succession
to which it is a party to the Issuer, the Owner Trustee, the Indenture Trustee
and the Rating Agencies.

 

Section 8.12.              Servicer Not to Resign.  Subject to the provisions of
Section 8.03, Servicer shall not resign from the obligations and duties hereby
imposed on it as Servicer under this Agreement except upon determination that
the performance of its duties under this Agreement shall no longer be
permissible under applicable law.  Notice of any such determination permitting
the resignation of Servicer shall be communicated to the Owner Trustee and the
Indenture Trustee at the earliest practicable time (and, if such communication
is not in writing, shall be confirmed in writing at the earliest practicable
time) and any such determination shall be evidenced by an Opinion of Counsel to
such effect delivered to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice. No such resignation shall
become effective until a successor shall have assumed the responsibilities and
rights of the predecessor Servicer in accordance with Section 8.04.

 

Section 8.13.              Appointment of Subservicer.  So long as
Harley-Davidson Credit Corp. acts as the Servicer, the Servicer may at any time
without notice or consent perform specific duties as servicer under this
Agreement through subcontractors; provided, however, that, in each case, no such
delegation or subcontracting shall relieve the Servicer of its responsibilities
with respect to such duties, as to which the Servicer shall remain primarily
responsible with respect thereto.

 

44

--------------------------------------------------------------------------------


 

ARTICLE NINE

 

REPORTS

 

Section 9.01.              Monthly Reports.  No later than 10:00 a.m.,
Chicago, Illinois time, two Business Days prior to each Distribution Date, the
Servicer shall deliver to the Trustees and each Rating Agency a Monthly Report.

 

Section 9.02.              Officer’s Certificate.  Each Monthly Report delivered
pursuant to Section 9.01 shall be accompanied by a certificate of a Servicing
Officer substantially in the form of Exhibit D, certifying the accuracy of the
Monthly Report and that no Event of Termination or event that with notice or
lapse of time or both would become an Event of Termination has occurred, or if
such event has occurred and is continuing, specifying the event and its status.

 

Section 9.03.              Other Data.  In addition, the Trust Depositor and the
Servicer shall, upon the request of the Trustees or a Rating Agency, furnish the
Trustees, or such Rating Agency, as the case may be, such underlying data as may
be reasonably requested.

 

Section 9.04.              Report on Assessment of Compliance with Servicing
Criteria and Attestation; Annual Officer’s Certificate.

 

(a)  The Servicer will:

 

(i)                                  deliver to the Indenture Trustee and each
Rating Agency within 90 days after the end of each calendar year a report on its
assessment of compliance with the servicing criteria applicable to it during the
preceding calendar year, including disclosure of any material instance of
non-compliance identified by the Servicer, as required by Rule 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB under the Securities Act;

 

(ii)                              cause a firm of registered public accountants
that is qualified and independent within the meaning of Rule 2-01 of Regulation
S-X under the Securities Act to deliver to the Indenture Trustee and each Rating
Agency within 90 days after the end of each calendar year an attestation report
that satisfies the requirements of Rule 13a-18 or Rule 15d-18 under the Exchange
Act and Item 1122 of Regulation AB, as applicable, on the Servicer’s assessment
of compliance with servicing criteria with respect to the prior calendar year;
and

 

(iii)                          deliver to the Indenture Trustee and each Rating
Agency within 90 days after the end of each calendar year, an Officer’s
Certificate to the effect that (i) a review of the Servicer’s activities during
the immediately preceding calendar year (or, in the case of the first
certificate, since the Closing Date) and of its performance under this Agreement
has been made under the supervision of the officer signing such certificate and
(ii) to the best of such officer’s knowledge, based on such review, the Servicer
has fulfilled in all material respects all of its obligations under this
Agreement throughout such calendar year (or applicable portion of such calendar
year), or, if there has been a failure to fulfill any such obligation in any
material respect, specifying each such failure known to such officer and the
nature and status of such failure.

 

(b)                              If the Trust is not required to file periodic
reports under the Exchange Act, or otherwise required by law to file the reports
described in clause (a) above, such reports may be delivered on or before
April 30 of each calendar year.  A copy of such reports may be obtained by any
Noteholder by a request in writing to the Indenture Trustee.

 

45

--------------------------------------------------------------------------------


 

Section 9.05.              Monthly Reports to Noteholders.  (a)  On or before
two Business Days prior to each Distribution Date, the Servicer shall prepare
and, concurrently with each distribution pursuant to Article Seven, deliver to
the Indenture Trustee, in its capacity as Note Registrar and Paying Agent, to
forward or otherwise make available via internet to each Noteholder, a statement
as of the related Distribution Date substantially in the form of Exhibit I
hereto (the “Monthly Report”) setting forth at least the following information:

 

(i)                                  the amount of Noteholders’ principal
distribution;

 

(ii)                              the amount of Noteholders’ interest
distribution;

 

(iii)                          the amount of any distributions made to
Certificateholders;

 

(iv)                          the amount of fees payable out of the Trust,
separately identifying the Monthly Servicing Fee, the Indenture Trustee Fee and
the Asset Representations Reviewer Fee;

 

(v)                                                        the amount of any
Note Interest Carryover Shortfall on such Distribution Date and the change in
such amount with respect to the immediately preceding Distribution Date;

 

(vi)                                                    the Note Pool Factor for
each Class of Notes as of such Distribution Date;

 

(vii)                                                the amount of the
distributions described in (i) or (ii) above payable pursuant to a claim on the
Reserve Fund or from any other source not constituting Available Monies and the
amount remaining in the Reserve Fund after giving effect to all deposits and
withdrawals from the Reserve Fund on such Distribution Date;

 

(viii)                                            [Reserved];

 

(ix)                                                    the remaining
Outstanding Amount of each Class of Notes after giving effect to the
distribution of principal to each Class of Notes to be made on such Distribution
Date;

 

(x)                                                        the number and
aggregate Principal Balance of Contracts delinquent 30-59 days, 60-89 days,
90-119 days and 120 or more days, assuming 30-day months, computed as of the end
of the related Due Period;

 

(xi)                                                    the number and aggregate
Principal Balance of Contracts that became Liquidated Contracts during the
related Due Period, the Net Liquidation Proceeds for such Due Period and the Net
Liquidation Losses as of such Distribution Date;

 

(xii)                                                [Reserved];

 

(xiii)                                            the number of Contracts and
the aggregate Principal Balance of such Contracts, as of the first day of the
related Due Period and as of the last day of the related Due Period (after
giving effect to payments received during such Due Period);

 

(xiv)                                            the aggregate Principal Balance
and number of Contracts that were reacquired by the Seller pursuant to the
Transfer and Sale Agreement during the related Due Period, identifying the
Purchase Price for such Contracts;

 

(xv)                                                the aggregate Principal
Balance and number of Contracts that were purchased by the Servicer pursuant to
this Agreement during the related Due Period, identifying

 

46

--------------------------------------------------------------------------------


 

the Purchase Price for such Contracts;

 

(xvi)                                            the amount of Advances made by
the Servicer in respect of the related Contracts and such Distribution Date and
the amount, if any, of unreimbursed Advances in respect of prior Distribution
Dates; and

 

(xvii)                                        such other customary factual
information as is available to the Servicer as the Servicer deems necessary and
can reasonably obtain from its existing data base to enable the Noteholders and
the Certificateholders to prepare their tax returns.

 

(b)                              Within the prescribed period of time for tax
reporting purposes after the end of each calendar year, the Servicer shall
prepare and the Note Registrar shall mail to each Noteholder of record at any
time during such year a report as to the aggregate amounts reported pursuant to
subsections (a)(i), (ii), (iv) and (v) of this Section, attributable to such
Noteholder.

 

(c)                               The Indenture Trustee shall send the Monthly
Report to (i) the initial Clearing Agency under the Note Depository Agreement or
any qualified successor appointed pursuant to Section 2.11 of the Indenture and
(ii) each Securityholder or party to this Agreement.

 

Section 9.06.              Regulation AB.

 

The parties hereto acknowledge that certain amendments to Regulation AB became
effective November 24, 2015 and that requirements of Regulation AB and
interpretations thereof may further change over time, whether due to
interpretive guidance provided by the Securities and Exchange Commission or its
staff, consensus among participants in the asset backed securities markets,
advice of counsel, or otherwise, and agree to comply with reasonable requests
(which are practical from a timing perspective) made by the Trust Depositor or
the Servicer in good faith for delivery of information under these provisions on
the basis of evolving interpretations of Regulation AB.  In connection
therewith, the Owner Trustee and the Indenture Trustee shall reasonably
cooperate with the Servicer in connection with the satisfaction of the Trust
Depositor’s and the Trust’s reporting requirements under the Exchange Act,
subject to reimbursement of expenses in accordance with the Transaction
Documents.

 

Section 9.07.              Information to Be Provided by the Indenture Trustee.

 

(a)                               As soon as available but no later than
March 15 of each calendar year for so long as the Issuer is required to report
under the Exchange Act, commencing in 2017, the Indenture Trustee shall:

 

(i)                                  deliver to the Servicer a report regarding
the Indenture Trustee’s assessment of compliance with the Servicing Criteria
during the immediately preceding calendar year, as required under paragraph
(b) of Rule 13a-18, Rule 15d-18 of the Exchange Act and Item 1122 of Regulation
AB. Such report shall be signed by an authorized officer of the Indenture
Trustee, and shall address each of the Servicing Criteria specified in Exhibit E
or such criteria as mutually agreed upon by the Servicer and the Indenture
Trustee;

 

(ii)                              deliver to the Servicer a report of a
registered public accounting firm that attests to, and reports on, the
assessment of compliance made by the Indenture Trustee and delivered pursuant to
the preceding paragraph. Such attestation shall be in accordance with
Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act; and

 

(iii)                          deliver to the Servicer and any other Person that
will be responsible for signing the certification required by
Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to

 

47

--------------------------------------------------------------------------------


 

Section 302 of the Sarbanes-Oxley Act of 2002) (a “Sarbanes Certification”) on
behalf of the Issuer or the Servicer a certification substantially in the form
attached hereto as Exhibit F in such form as mutually agreed upon by the
Servicer and the Indenture Trustee.

 

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Securities and Exchange Commission.

 

Section 9.08.              Exchange Act Reporting.

 

(a)                               Form 10-D Filings.  So long as the Issuer is
required to report under the Exchange Act, no later than each Distribution Date,
each of the Indenture Trustee, the Underlying Trustee and the Owner Trustee
shall notify the Servicer of any Form 10-D Disclosure Item with respect to such
Person (to the extent there is any Form 10-D Disclosure Item), together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably acceptable to the Servicer.

 

(b)                              Form 8-K Filings.  So long as the Issuer is
required to report under the Exchange Act, each of the Indenture Trustee, the
Underlying Trustee and the Owner Trustee shall promptly notify the Servicer, but
in no event later than one (1) Business Day after its occurrence, of any
Reportable Event of which such Person (or in the case of the Owner Trustee, the
Underlying Trustee and the Indenture Trustee, a Responsible Officer of such
Person) has actual knowledge.  Each Person shall have actual knowledge of any
such event only to the extent that it relates to such Person or any action or
failure to act by such Person.

 

(c)                               Form 10-K Filings.  So long as the Issuer is
required to report under the Exchange Act, no later than March 15 of each year,
commencing in 2017, the Indenture Trustee, the Underlying Trustee and the Owner
Trustee shall notify the Servicer of any Form 10-K Disclosure Item known to any
Responsible Officer thereof or relating to the Indenture Trustee, the Underlying
Trustee or Owner Trustee, as applicable, together with a description of any such
Form 10-K Disclosure Item in form and substance reasonably acceptable to the
Servicer.

 

(d)                              Form ABS-15G Filings.  So long as any Note
remains outstanding, no later than 30 days after the end of each calendar
quarter, (1) the Indenture Trustee shall notify the Servicer of any Noteholder
requests for a repurchase of contracts for breach of representation of warranty,
as described in Section 7.08(a) herein, and (2) the Servicer shall notify the
Trust Depositor of any notifications under subsection (1) of this paragraph and
of any fulfilled and unfulfilled requests by the Indenture Trustee for the
repurchase of contracts for breach of representation of warranty, as described
in Section 7.08(a) herein.  Promptly upon reasonable request by the Seller or
Trust Depositor, the Indenture Trustee shall facilitate compliance by the Seller
or the Trust Depositor, as the case may be, with Rule 15Ga-1 under the Exchange
Act and Items 1104(e) and 1121(c) of Regulation AB.  In no event shall the
Indenture Trustee be deemed to be a “securitizer” as defined in
Section 15G(a) of the Exchange Act with respect to the transactions contemplated
by the Transaction Documents, nor shall it have any responsibility for making
any filing to be made by a securitizer under the Exchange Act or Regulation AB
with respect to the transactions contemplated by the Transaction Documents.

 

48

--------------------------------------------------------------------------------


 

ARTICLE TEN
TERMINATION

 

Section 10.01.      Sale of Trust Assets.

 

(a)                               [Reserved].

 

(b)                              As described in Article Nine of the Trust
Agreement, notice of any termination of the Trust shall be given by the Servicer
to the Owner Trustee and the Indenture Trustee as soon as practicable after the
Servicer has received notice thereof.

 

(c)                               Following the satisfaction and discharge of
the Indenture and the payment in full of the principal of and interest on the
Notes, the Certificateholders will succeed to the rights of the Noteholders
hereunder.

 

 

ARTICLE ELEVEN

 

MISCELLANEOUS

 

Section 11.01.      Amendment.

 

(a)                               This Agreement may be amended by the Trust
Depositor, the Servicer, the Indenture Trustee, the Underlying Trustee on behalf
of the Underlying Trust, and the Owner Trustee on behalf of the Issuer,
collectively, without the consent of any Securityholders, (i) to cure any
ambiguity, to correct or supplement any provisions in this Agreement which are
inconsistent with the provisions herein or in the Prospectus, or to add any
other provisions with respect to matters or questions arising under this
Agreement that shall not be inconsistent with the provisions of this Agreement
or the Prospectus, and (ii) to add or provide any credit enhancement for any
Class of Notes; provided, however that any such action described in clause
(i) above shall not, as evidenced by an Opinion of Counsel, adversely affect in
any material respect the interests of any Securityholder that has not consented
to such action.

 

(b)                              This Agreement may also be amended from time to
time by the Trust Depositor, the Servicer, the Indenture Trustee, the Underlying
Trustee on behalf of the Underlying Trust, and the Owner Trustee on behalf of
the Issuer, with the consent of the Required Holders, for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders; provided, however, that no such amendment shall, without
the consent of the Holders of all Notes of the relevant Classes then
outstanding, (i)(A) reduce in any manner the amount of, or accelerate or delay
the timing of, collections of payments on any Contracts or distributions that
shall be required to be made on any Note, or (B) change any Interest Rate,
(ii) adversely affect the priority of payment of principal or interest to the
Noteholders of any Class, or (iii) reduce the aforesaid percentage of the
Outstanding Amount of the Notes, the Holders of which are required to consent to
any such amendment, or any waiver pursuant to this Agreement.

 

(c)                               Prior to the execution of any amendment or
consent pursuant to this Section 11.01, the Issuer shall furnish written
notification of the substance of such amendment or consent, together with a copy
thereof, to each Rating Agency.

 

(d)                              Promptly after the execution of any such
amendment or consent, the Indenture Trustee shall furnish written notification
of the substance of such amendment or consent to each Noteholder.  It

 

49

--------------------------------------------------------------------------------


 

shall not be necessary for the consent of Noteholders or Certificateholders
pursuant to Section 11.01(b) to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof.  The manner of obtaining such consents and of evidencing
the authorization by Noteholders or Certificateholders of the execution thereof
shall be subject to such reasonable requirements as the Indenture Trustee may
prescribe.

 

(e)                               Prior to the execution of any amendment to
this Agreement, the Owner Trustee, the Underlying Trustee and the Indenture
Trustee shall be entitled to receive and rely upon an Opinion of Counsel stating
that the execution of such amendment is authorized or permitted by this
Agreement.  The Owner Trustee, the Underlying Trustee and the Indenture Trustee
may, but shall not be obligated to, enter into any such amendment which affects
the Owner Trustee’s, the Underlying Trustee’s or the Indenture Trustee’s own
rights, duties or immunities under this Agreement or otherwise.

 

Section 11.02.      Protection of Title to Trust.

 

(a)                               The Servicer shall file such financing
statements and cause to be filed such continuation statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interests of the Underlying Trustee in the Contracts and in the
proceeds thereof.  The Servicer shall deliver (or cause to be delivered) to the
Owner Trustee and the Indenture Trustee file-stamped copies of, or filing
receipts for, any document filed as provided above, as soon as available
following such filing.  The Trust Depositor authorizes the Trust to file
financing statements describing the Trust Corpus as collateral.

 

(b)                              Neither the Seller, the Trust Depositor nor the
Servicer shall change its name, identity or corporate structure in any manner
that would, could or might make any financing statement or continuation
statement filed in accordance with Section 4.02 seriously misleading within the
meaning of § 9-507 of the UCC, unless it shall have given the Issuer, the Owner
Trustee, the Underlying Trustee and the Indenture Trustee at least 30 days’
prior written notice thereof and shall have promptly filed appropriate
amendments to all previously filed financing statements.

 

(c)                               The Seller and the Trust Depositor shall give
the Issuer, the Owner Trustee, the Underlying Trustee and the Indenture Trustee
at least 30 days’ prior written notice of any change in its state of
incorporation.  The Servicer shall at all times maintain each office from which
it shall service Contracts, and its principal executive office, within the
United States.

 

(d)                              The Servicer shall maintain or cause to be
maintained accounts and records as to each Contract accurately and in sufficient
detail to permit (i) the reader thereof to know at any time the status of such
Contract, including payments and recoveries made and payments owing (and the
nature of each) and (ii) reconciliation between payments or recoveries on (or
with respect to) each Contract and the amounts from time to time deposited in or
credited to the Collection Account in respect of each Contract.

 

(e)                               The Servicer shall maintain or cause to be
maintained its computer systems so that, from and after the time of transfer
under this Agreement of the Contracts, the Servicer’s master computer records
(including any backup archives) that shall refer to a Contract indicate clearly
the interest of the Issuer and the Indenture Trustee in such Contract and that
such Contract is owned by the Issuer and has been pledged to the Indenture
Trustee.  Indication of the Issuer’s ownership of and the Indenture Trustee’s
interest in a Contract shall be deleted from or modified on the Servicer’s
computer systems when, and only when, the related Contract shall have been paid
in full or reacquired or, in the case of the Indenture Trustee’s interest, when
the Indenture shall have been discharged.

 

50

--------------------------------------------------------------------------------


 

(f)                                If at any time the Trust Depositor or the
Servicer shall propose to sell, grant a security interest in, or otherwise
transfer any interest in promissory notes and security agreements to any
prospective purchaser, lender or other transferee, the Servicer shall give or
cause to be given to such prospective purchaser, lender or other transferee
computer tapes, records or print-outs (including any restored from back-up
archives) that, if they shall refer in any manner whatsoever to any Contract,
shall indicate clearly that such Contract has been transferred and is owned by
the Issuer and has been pledged to the Indenture Trustee.

 

(g)                               The Servicer shall permit the Owner Trustee
and its agents, at any time during normal business hours, to inspect, audit and
make copies of and abstracts from the Servicer’s records regarding any Contract.

 

(h)                              Upon request, the Servicer shall furnish to the
Owner Trustee and the Indenture Trustee, within five Business Days, a list of
all Contracts then held as part of the Trust Estate, together with a
reconciliation of such list to the List of Contracts and to the most recent
Monthly Report furnished before such request indicating any removal of Contracts
from the Trust Corpus.

 

(i)                                  The Servicer shall deliver to the Owner
Trustee, the Indenture Trustee and each Rating Agency, promptly after the
execution and delivery of this Agreement and of each amendment hereto, an
Opinion of Counsel either (A) stating that, in the opinion of such counsel, all
financing statements and continuation statements have been executed and filed
that are necessary fully to preserve and protect the interest of the Owner
Trustee and the Indenture Trustee and reciting the details of such filings or
referring to prior Opinions of Counsel in which such details are given, or
(B) stating that, in the opinion of such counsel, no such action shall be
necessary to preserve and protect such interest.

 

Section 11.03.      Governing Law.  This Agreement shall be construed in
accordance with the laws of the State of Illinois and the obligations, rights,
and remedies of the parties under the Agreement shall be determined in
accordance with such laws.

 

Section 11.04.      Notices.  All notices, demands, certificates, requests and
communications hereunder (“notices”) shall be in writing and shall be effective
(a) upon receipt when sent through the U.S. mail, registered or certified mail,
return receipt requested, postage prepaid, with such receipt to be effective the
date of delivery indicated on the return receipt, or (b) upon receipt when sent
through an overnight courier, or (c) on the date personally delivered to an
Authorized Officer of the party to which sent, or (d) on the date transmitted by
legible telecopier or electronic mail transmission with a confirmation of
receipt, in all cases addressed to the recipient as follows:

 

(i)

 

If to the Servicer or Seller:

 

 

 

 

 

Harley-Davidson Credit Corp.

 

 

222 West Adams Street, Suite 2000

 

 

Chicago, Illinois 60606

 

 

Attention: James Darrell Thomas, Treasurer

 

 

Telecopier No.:   (312) 368-4372

 

 

 

(ii)

 

If to the Trust Depositor:

 

 

 

 

 

Harley-Davidson Customer Funding Corp.

 

 

3850 Arrowhead Drive

 

 

Carson City, Nevada 89706

 

 

Attention: James Darrell Thomas, Treasurer

 

51

--------------------------------------------------------------------------------


 

 

 

Telecopier No.: (775) 886-3490

 

 

 

 

 

with a copy to:

 

 

 

 

 

Harley-Davidson Credit Corp.

 

 

222 West Adams Street, Suite 2000

 

 

Chicago, Illinois 60606

 

 

Attention: James Darrell Thomas, Treasurer

 

 

Telecopier No.:   (312) 368-4372

 

 

 

(iii)

 

If to the Indenture Trustee:

 

 

 

 

 

The Bank of New York Mellon Trust Company, N.A.

 

 

2 North LaSalle Street

 

 

Suite 1020

 

 

Chicago, Illinois 60602

 

 

Attention: Corporate Trust Administration

 

 

Telecopier No.:   (312) 827-8562

 

 

 

(iv)

 

If to the Owner Trustee:

 

 

 

 

 

Wilmington Trust, National Association

 

 

1100 North Market Street

 

 

Wilmington, Delaware 19890-1605

 

 

Attention: Corporate Trust Administration

 

 

Telecopier No.: (302) 636-4140

 

 

 

 

 

 

(v)

 

If to the Underlying Trustee:

 

 

 

 

 

Wilmington Trust, National Association

 

 

1100 North Market Street

 

 

Wilmington, Delaware 19890-1605

 

 

Attention: Corporate Trust Administration

 

 

Telecopier No.: (302) 636-4140

 

 

 

 

 

 

(vi)

 

If to Moody’s

 

 

 

 

 

Moody’s Investor Services, Inc.

 

 

7 World Trade Center at 250 Greenwich Street

 

 

New York, New York 10007

 

 

Attention: ABS Monitoring Department

 

 

Telecopier No.: (212) 298-7139

 

 

Email: servicerreports@moodys.com

 

 

 

 

 

 

(vii)

 

If to S&P:

 

 

 

 

 

S&P Global Ratings, a division of S&P Global

 

 

55 Water Street

 

52

--------------------------------------------------------------------------------


 

 

 

New York, New York 10041

 

 

Attention: Asset Backed Surveillance Department

 

 

Email: servicer_reports@sandp.com

 

 

 

 

 

 

(viii)

 

If to Asset Representation Reviewer:

 

 

 

 

 

Clayton Fixed Income Services LLC

 

 

1700 Lincoln Street, Suite 2600

 

 

Denver, Colorado 80203

 

 

Attention: SVP, Surveillance

 

 

 

 

 

With a copy to:

 

 

 

 

 

100 Beard Sawmill Road

 

 

Shelton, Connecticut 06484

 

 

Attention: General Counsel

 

 

 

 

 

 

(ix)

 

If to the Underwriters:

 

 

 

 

 

At the address set forth in the Underwriting Agreement

 

Each party hereto may, by notice given in accordance herewith to each of the
other parties hereto, designate any further or different address to which
subsequent notices shall be sent.

 

Section 11.05.      Severability of Provisions.  If one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement or of the Notes or the
rights of the Holders thereof.

 

Section 11.06.      Assignment.  Notwithstanding anything to the contrary
contained herein, but except as provided in Sections 6.03, 8.03, 8.11, and 8.12,
this Agreement may not be assigned by the Trust Depositor or the Servicer
without the prior written consent of Noteholders aggregating not less than
66-2/3% of each Class.

 

Section 11.07.      Third Party Beneficiaries.  Except as otherwise specifically
provided herein, no third party shall be deemed a third party beneficiary of
this Agreement.  Without limiting the generality of the foregoing, the Obligors
are not third party beneficiaries of this Agreement.

 

Section 11.08.      Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall together
constitute but one and the same instrument.

 

Section 11.09.      Headings.  The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

 

Section 11.10.      No Bankruptcy Petition; Disclaimer and Subordination. 
(a) Each of the Seller, the Indenture Trustee, the Servicer and each Holder (by
acceptance of the applicable Securities) covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all amounts owing
in respect of all outstanding Securities, it will not institute against the
Trust Depositor, or

 

53

--------------------------------------------------------------------------------


 

the Trust, or join any other Person in instituting against the Trust Depositor
or the Trust, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or other similar proceedings under the laws of the
United States or any state of the United States.  This Section 11.10 will
survive the termination of this Agreement.

 

(b)                              The Trust acknowledges and agrees that each
Certificate represents a beneficial interest in the Trust and Trust Corpus only
and the Securities do not represent an interest in any assets of the Trust
Depositor (including by virtue of any deficiency claim in respect of obligations
not paid or otherwise satisfied from the Trust Corpus and proceeds thereof).  In
furtherance of and not in derogation of the foregoing, to the extent that the
Trust Depositor enters into other securitization transactions, the Underlying
Trust acknowledges and agrees that it shall have no right, title or interest in
or to any assets (or interests therein), other than the Contracts and other
assets included in the Trust Estate, conveyed or purported to be conveyed
(whether by way of a sale, capital contribution or by the granting of a Lien) by
the Trust Depositor to any Person other than the Underlying Trust (the “Other
Assets”).

 

To the extent that notwithstanding the agreements contained in this Section, the
Trust or any Securityholder, either (i) asserts an interest in or claim to, or
benefit from any Other Assets, whether asserted against or through the Trust
Depositor or any other Person owned by the Trust Depositor, or (ii) is deemed to
have any interest, claim or benefit in or from any Other Assets, whether by
operation of law, legal process, pursuant to applicable provisions of insolvency
laws or otherwise (including without limitation pursuant to Section 1111(b) of
the federal Bankruptcy Code, as amended) and whether deemed asserted against or
through the Trust Depositor or any other Person owned by the Trust Depositor,
then the Trust and each Securityholder by accepting a Note or Certificate
further acknowledges and agrees that any such interest, claim or benefit in or
from the Other Assets is and shall be expressly subordinated to the indefeasible
payment in full of all obligations and liabilities of the Trust Depositor which,
under the terms of the documents relating to the securitization of the Other
Assets, are entitled to be paid from, entitled to the benefits of, or otherwise
secured by such Other Assets (whether or not any such entitlement or security
interest is legally perfected or otherwise entitled to a priority of
distribution under applicable law, including insolvency laws, and whether
asserted against the Trust Depositor or any other Person owned by the Trust
Depositor) including, without limitation, the payment of post-petition interest
on such other obligations and liabilities.  This subordination agreement shall
be deemed a subordination agreement within the meaning of Section 510(a) of the
Bankruptcy Code.  Each Securityholder is deemed to have acknowledged and agreed
that no adequate remedy at law exists for a breach of this Section 11.10 and
that the terms and provisions of this Section 11.10 may be enforced by an action
for specific performance.

 

(c)                               The provisions of this Section 11.10 shall be
for the third party benefit of those expressly entitled to rely thereon and
shall survive the termination of this Agreement.

 

Section 11.11.      Limitation of Liability of Owner Trustee, Underlying Trustee
and Indenture Trustee.

 

(a)                               Notwithstanding anything contained herein to
the contrary, this Agreement has been executed by Wilmington Trust, National
Association, not in its individual capacity but solely in its capacity as Owner
Trustee of the Issuer, and in no event shall Wilmington Trust, National
Association in its individual capacity or any beneficial owner of the Issuer
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder, as to all of which recourse shall be
had solely to the assets of the Issuer.  For all purposes of this Agreement, in
the performance of any duties or obligations of the Issuer hereunder, the Owner
Trustee shall be subject to, and entitled to the benefits of, the terms and
provisions of Articles Six, Seven and Eight of the Trust Agreement.

 

54

--------------------------------------------------------------------------------


 

(b)                              Notwithstanding anything contained herein to
the contrary, this Agreement has been executed by The Bank of New York Mellon
Trust Company, N.A., not in its individual capacity but solely as Indenture
Trustee, and in no event shall The Bank of New York Mellon Trust Company, N.A.
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer hereunder or in any of the certificates, notices
or agreements delivered pursuant hereto, as to all of which recourse shall be
had solely to the assets of the Issuer.

 

(c)                               Notwithstanding anything contained herein to
the contrary, this Agreement has been executed by Wilmington Trust, National
Association, not in its individual capacity but solely as Underlying Trustee,
and in no event shall Wilmington Trust, National Association have any liability
for the representations, warranties, covenants, agreements or other obligations
of the Issuer hereunder or in any of the certificates, notices or agreements
delivered pursuant hereto, as to all of which recourse shall be had solely to
the assets of the Issuer.

 

[signature page follows]

 

55

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

 

HARLEY-DAVIDSON MOTORCYCLE TRUST 2016-A

 

 

 

By:

Wilmington Trust, National Association, not in its individual capacity but
solely as Owner Trustee on behalf of the Trust

 

 

 

 

 

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP., as Trust Depositor

 

 

 

By:

 

 

 

 

Printed Name: James Darrell Thomas

 

 

 

Title: Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

HARLEY-DAVIDSON CREDIT CORP., as Servicer

 

 

 

 

 

By:

 

 

 

 

Printed Name: James Darrell Thomas

 

 

 

Title: Vice President, Treasurer and Assistant Secretary

 

 

 

 

 

 

 

 

 

 

HARLEY-DAVIDSON MOTORCYCLE GRANTOR TRUST 2016-A

 

 

 

By:

Wilmington Trust, National Association, not in its individual capacity but
solely as Underlying Trustee on behalf of the Underlying Trust

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

Title:

]

 

 

Signature Page to Sale & Servicing Agreement

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., not in its individual capacity
but solely as Indenture Trustee

 

 

 

 

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

Title:

 

 

 

Signature Page to Sale & Servicing Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Form of Assignment]

 

In accordance with the Sale and Servicing Agreement (the “Sale and Servicing
Agreement”) dated as of June 1, 2016 made by and between the undersigned, as
Trust Depositor (“Trust Depositor”), Harley-Davidson Credit Corp., as Servicer
(“HDCC”), The Bank of New York Mellon Trust Company, N.A., as Indenture Trustee,
Harley-Davidson Motorcycle Grantor Trust 2016-A (the “Underlying Trust”), and
Harley-Davidson Motorcycle Trust 2016-A (the “Trust”), as assignee thereunder,
the undersigned does hereby sell, transfer, convey and assign, set over and
otherwise convey to the Underlying Trust (i) all right, title and interest of
the Trust Depositor in and to the Contracts listed on the List of Contracts
delivered on the Closing Date (including, without limitation, all security
interests created thereunder), (ii) all rights of the Trust Depositor to
payments which are collected pursuant to the Contracts after the Cutoff Date,
including any liquidation proceeds therefrom, (iii) all rights of the Trust
Depositor under any theft, physical damage, credit life, disability or other
individual insurance policy (and rights under a “forced placed” policy, if any),
any debt insurance policy or any debt cancellation agreement relating to any
such Contract, an Obligor or a Motorcycle securing such Contract, (iv) all
security interests in each such Motorcycle, (v) all documents contained in the
related Contract Files, (vi) all rights (but not the obligations) of the Trust
Depositor under any related motorcycle dealer agreements between dealers (i.e.,
the originators of certain Contracts) and HDCC, (vii) all rights of the Trust
Depositor in the Lockbox, the Lockbox Account and related Lockbox Agreement to
the extent they relate to such Contracts (but excluding payments received on or
before the Cutoff Date), (viii) all rights (but not the obligations) of the
Trust Depositor under the Transfer and Sale Agreement, including but not limited
to the Trust Depositor’s rights under Article V thereof, (ix) the remittances,
deposits and payments made into the Trust Accounts from time to time and amounts
in the Trust Accounts from time to time (and any investments of such amounts),
(x) all rights of the Trust Depositor to certain rebates of premiums and other
amounts relating to insurance policies, debt cancellation agreements, extended
service contracts or other repair agreements and other items financed under such
Contracts, and (xi) all proceeds and products of the foregoing.

 

This Assignment is made pursuant to and in reliance upon the representation and
warranties on the part of the undersigned contained in Article Three of the Sale
and Servicing Agreement and no others.

 

Capitalized terms used herein but not otherwise defined shall have the meanings
assigned to such terms in the Sale and Servicing Agreement.

 

A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assignment to be duly
executed this           day of June, 2016.

 

 

HARLEY-DAVIDSON CUSTOMER FUNDING CORP.

 

 

 

 

 

By:

 

 

 

Printed Name: James Darrell Thomas

 

 

Title: Vice President, Treasurer and

 

 

Assistant Secretary

 

 

A-2

 

Assignment (Sale and Servicing Agreement)

 

--------------------------------------------------------------------------------


 

Exhibit B

 

[Form of Closing Certificate of Trust Depositor]

 

Harley-Davidson Customer Funding Corp.

 

Officer’s Certificate

 

The undersigned certifies that [s]he is [                   ] of Harley-Davidson
Customer Funding Corp., a Nevada corporation (the “Trust Depositor”), and that
as such is duly authorized to execute and deliver this certificate on behalf of
the Trust Depositor in connection with the Sale and Servicing Agreement (the
“Agreement”) dated as of June 1, 2016 (the “Effective Date”) by and among the
Trust Depositor, The Bank of New York Mellon Trust Company, N.A. (the “Indenture
Trustee”), as Indenture Trustee,  Harley-Davidson Credit Corp. (“Harley-Davidson
Credit”), as Servicer, Harley-Davidson Motorcycle Grantor Trust 2016-A
(“Underlying Trust”) and Harley-Davidson Motorcycle Trust 2016-A (“Issuer”) (all
capitalized terms used herein without definition have the respective meanings
set forth in the Agreement), and further certifies as follows:

 

(1)                              Attached hereto as Exhibit I is a true and
correct copy of the Articles of Incorporation of the Trust Depositor, together
with all amendments thereto as in effect on the date hereof.

 

(2)                              There has been no other amendment or other
document filed affecting the Articles of Incorporation of the Trust Depositor
since May 12, 2000, and no such amendment has been authorized by the Board of
Directors or shareholders of the Trust Depositor.

 

(3)                              Attached hereto as Exhibit II is a Certificate
of the Secretary of State of the State of Nevada dated as of a recent date
stating that the Trust Depositor is duly incorporated under the laws of the
State of Nevada and is in good standing.

 

(4)                              Attached hereto as Exhibit III is a true and
correct copy of the By-laws of the Trust Depositor, which are in full force and
effect on the date hereof.

 

(5)                              Attached hereto as Exhibit IV is a true and
correct copy of resolutions adopted pursuant to the unanimous written consent of
the Board of Directors of the Trust Depositor relating to the execution,
delivery and performance of the Agreement, the Transfer and Sale Agreement, the
Trust Agreement, the Administration Agreement, the Underlying Trust Agreement
and the Underwriting Agreement (collectively, the “Program Agreements”).  Said
resolutions have not been amended, modified, annulled or revoked, and are on the
date hereof in full force and effect and are the only resolutions relating to
these matters which have been adopted by the Board of Directors.

 

(6)                              No event with respect to the Trust Depositor
has occurred and is continuing which would constitute an Event of Termination or
an event that, with notice or the passage of time or both, would become an Event
of Termination under the Agreement.  To the best of my knowledge after
reasonable investigation, there has been no material adverse change in the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of the Trust Depositor, whether or not arising in the ordinary course
of business since the respective dates as of which information is given in the
Preliminary Prospectus (as defined in the Underwriting Agreement) or the
Prospectus and except as set forth therein.

 

B-1

--------------------------------------------------------------------------------


 

(7)                              All federal, state and local taxes of the Trust
Depositor due and owing as of the date hereof have been paid.

 

(8)                              All representations and warranties of the Trust
Depositor contained in the Program Agreements or any other related documents, or
in any document, certificate or financial or other statement delivered in
connection therewith are true and correct as of the date hereof.

 

(9)                              There is no action, investigation or proceeding
pending or, to my knowledge, threatened against the Trust Depositor before any
court, administrative agency or other tribunal (a) asserting the invalidity of
the Program Agreements; (b) seeking to prevent the consummation of any of the
transactions contemplated by the Program Agreements; or (c) which is likely
materially and adversely to affect the Trust Depositor’s performance of its
obligations under, or the validity or enforceability of, the Program Agreements.

 

(10)                      No consent, approval, authorization or order of, and
no notice to or filing with, any governmental agency or body or state or federal
court is required to be obtained by the Trust Depositor for the Trust
Depositor’s consummation of the transactions contemplated by the Program
Agreements, except such as have been obtained or made and such as may be
required under the blue sky laws of any jurisdiction in connection with the
issuance of the Certificates.

 

(11)                      The Trust Depositor is not a party to any agreements
or instruments evidencing or governing indebtedness for money borrowed or by
which the Trust Depositor or its property is bound (other than the Program
Agreements).  Neither Harley-Davidson Credit’s transfer and assignment of the
Contract Assets to the Trust Depositor, the Trust Depositor’s concurrent
transfer and assignment of the Trust Corpus to the Underlying Trust, nor the
concurrent pledge of the Collateral by the Trust to the Indenture Trustee nor
the issuance and sale of the Notes, nor the execution and delivery of the
Program Agreements, nor the consummation of any other of the transactions
contemplated therein, will violate or conflict with any agreement or instrument
to which the Trust Depositor is a party or by which it is otherwise bound.

 

(12)                      In connection with the transfer of Contracts and
related collateral contemplated in the Agreement, (a) the Trust Depositor has
not made such transfer with actual intent to hinder, delay or defraud any
creditor of the Trust Depositor, and (b) the Trust Depositor has not received
less than a reasonably equivalent value in exchange for such transfer, is not on
the date thereof insolvent (nor will become insolvent as a result thereof), is
not engaged (or about to engage) in a business or transaction for which it has
unreasonably small capital, and does not intend to incur or believe it will
incur debts beyond its ability to pay when matured.

 

(13)                      Each of the agreements and conditions of the Trust
Depositor to be performed on or before the Closing Date pursuant to the Program
Agreements have been performed in all material respects.

 

*    *    *    *

 

B-2

--------------------------------------------------------------------------------


 

In Witness Whereof, I have affixed my signature hereto this        day of
                           .

 

 

 

By:

 

 

 

 

Printed Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

[Form of Closing Certificate of Servicer/Seller]

 

HARLEY-DAVIDSON CREDIT CORP.

 

Officer’s Certificate

 

The undersigned certifies that [s]he is [                    ] of
Harley-Davidson Credit Corp. (“Harley-Davidson Credit”), and that as such is
duly authorized to execute and deliver this certificate on behalf of
Harley-Davidson Credit, as Servicer, in connection with the Sale and Servicing
Agreement (the “Sale and Servicing Agreement”) dated as of June 1, 2016 (the
“Effective Date”) by and among Harley-Davidson Credit, as Servicer,
Harley-Davidson Customer Funding Corp. (“CFC”), The Bank of New York Mellon
Trust Company, N.A., as Indenture Trustee, Harley-Davidson Motorcycle Grantor
Trust 2016-A (“Underlying Trust”) and Harley-Davidson Motorcycle Trust 2016-A
(“Issuer”), and as Seller in connection with the Transfer and Sale Agreement
dated as of the Effective Date (the “Transfer and Sale Agreement”) by and
between Harley-Davidson Credit and CFC (all capitalized terms used herein
without definition having the respective meanings set forth in the Sale and
Servicing Agreement), and further certifies as follows:

 

(1)                              Attached hereto as Exhibit I is a true and
correct copy of the Articles of Incorporation of Harley-Davidson Credit,
together with all amendments thereto as in effect on the date hereof.

 

(2)                              There has been no other amendment or other
document filed affecting the Articles of Incorporation of Harley-Davidson Credit
since August 9, 1999, and no such amendment has been authorized by the Board of
Directors or shareholders of Harley-Davidson Credit.

 

(3)                              Attached hereto as Exhibit II is a Certificate
of the Secretary of State of the State of Nevada dated as of a recent date,
stating that Harley-Davidson Credit is duly incorporated under the laws of the
State of Nevada and is in good standing.

 

(4)                              Attached hereto as Exhibit III is a true and
correct copy of the By-laws of Harley-Davidson Credit which were in full force
and effect as of August 9, 1999 and at all times subsequent thereto.

 

(5)                              Attached hereto as Exhibit IV is a true and
correct copy of resolutions adopted pursuant to a unanimous written consent of
the Board of Directors of Harley-Davidson Credit and relating to the
authorization, execution, delivery and performance of the Transfer and Sale
Agreement, the Sale and Servicing Agreement, the Underwriting Agreement and the
Administration Agreement.  Said resolutions have not been amended, modified,
annulled or revoked, and are on the date hereof in full force and effect and are
the only resolutions relating to these matters which have been adopted by the
Board of Directors.

 

(6)                              No event with respect to Harley-Davidson Credit
has occurred and is continuing which would constitute an Event of Termination or
an event that, with notice or the passage of time, would constitute an Event of
Termination under the Sale and Servicing Agreement.  To the best of my knowledge
after reasonable investigation, there has been no material adverse change in the
condition, financial or otherwise, or the earnings, business affairs or business
prospects of

 

C-1

--------------------------------------------------------------------------------


 

Harley-Davidson Credit, whether or not arising in the ordinary course of
business, since the respective dates as of which information is given in the
Preliminary Prospectus (as defined in the Underwriting Agreement) or the
Prospectus and except as set forth therein.

 

(7)                              All federal, state and local taxes of
Harley-Davidson Credit due and owing as of the date hereof have been paid.

 

(8)                              All representations and warranties of
Harley-Davidson Credit contained in the Transfer and Sale Agreement, the Sale
and Servicing Agreement, the Underlying Trust Agreement, the Underwriting
Agreement and the Administration Agreement (collectively, the “Program
Agreements”) or in any document, certificate or financial or other statement
delivered in connection therewith are true and correct as of the date hereof.

 

(9)                              There is no action, investigation or proceeding
pending or, to my knowledge, threatened against Harley-Davidson Credit before
any court, administrative agency or other tribunal (a) asserting the invalidity
of any Program Agreement to which Harley-Davidson Credit is a party; or
(b) which is likely materially and adversely to affect Harley-Davidson Credit’s
performance of its obligations under, or the validity or enforceability of, the
Program Agreements.

 

(10)                      No consent, approval, authorization or order of, and
no notice to or filing with, any governmental agency or body or state or federal
court is required to be obtained by Harley-Davidson Credit for Harley-Davidson
Credit’s consummation of the transactions contemplated by the Program
Agreements, except such as have been obtained or made and such as may be
required under the blue sky laws of any jurisdiction in connection with the
issuance and sale of the Notes or the issuance of the Certificates.

 

(11)                      Neither Harley-Davidson Credit’s transfer and
assignment of the Contract Assets to CFC, CFC’s concurrent transfer and
assignment of the Trust Corpus to the Underlying Trust, nor the concurrent
pledge by the Trust of the Collateral to the Indenture Trustee, nor the issuance
and sale of the Notes, the issuance of the Certificates or the entering into of
the Program Agreements, nor the consummation of any other of the transactions
contemplated therein, will violate or conflict with any agreement or instrument
to which Harley-Davidson Credit is a party or by which it is otherwise bound.

 

(12)                      In connection with the transfers of Contracts and
related assets contemplated in the Transfer and Sale Agreement,
(a) Harley-Davidson Credit has not made such transfer with actual intent to
hinder, delay or defraud any creditor of Harley-Davidson Credit, and
(b) Harley-Davidson Credit has not received less than a reasonably equivalent
value in exchange for such transfer, is not on the date hereof insolvent (nor
will Harley-Davidson Credit become insolvent as a result thereof), is not
engaged (or about to engage) in a business or transaction for which it has
unreasonably small capital, and does not intend to incur or believe it will
incur debts beyond its ability to pay when matured.

 

(13)                      The sole shareholder of Harley-Davidson Credit is
Harley-Davidson Financial Services, Inc., a Delaware corporation, which has its
chief executive office and only office in Chicago, Illinois, and has no other
offices in any other state.

 

(14)                      Each of the agreements and conditions of
Harley-Davidson Credit to be performed or satisfied on or before the Closing
Date under the Program Agreements has been performed or satisfied in all
material respects.

 

C-2

--------------------------------------------------------------------------------


 

(15)                      Each Contract being transferred pursuant to the
Transfer and Sale Agreement is evidenced by a written agreement providing for a
repayment obligation as well as a security interest in the related Motorcycle
securing such obligation.

 

(16)                      Harley-Davidson Credit has not authorized the filing
of any UCC financing statements listing the Contract Assets as collateral other
than financing statements relating to the transactions contemplated in the
Transfer and Sale Agreement.

 

*   *   *   *   *   *

 

In Witness Whereof, I have affixed my signature hereto this       day of
[         ], 20[     ]

 

 

By:

 

 

 

Printed Name:

 

 

 

Title:

 

 

 

C-3

--------------------------------------------------------------------------------


 

Exhibit D

 

 

 

[Form of Servicing Officer Certification as to Monthly Report]

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

CERTIFICATE OF SERVICING OFFICER

 

 

The undersigned certifies that [s]he is the [                   ] of
Harley-Davidson Credit Corp., a Nevada corporation, (the “Servicer”), and  that
as such he is duly authorized to execute and deliver this certificate on behalf
of the Servicer pursuant to Section 9.02 of the Sale and Servicing Agreement
(the “Agreement”) dated as of June 1, 2016 by and among Harley-Davidson Customer
Funding Corp., as Trust Depositor, the Servicer, Harley-Davidson Motorcycle
Grantor Trust 2016-A (“Underlying Trust”), The Bank of New York Mellon Trust
Company, N.A., as Indenture Trustee, and Harley-Davidson Motorcycle Trust
2016-A, as Trust (all capitalized terms used herein without definition having
the respective meanings specified in the Agreement), and further certifies that:

 

1.  The Monthly Report for the period from [             ], 20[    ] to
[             ], 20[    ] attached to this certificate is complete and accurate
in accordance with the requirements of Sections 9.01 and 9.02 of the Agreement;
and

 

2.  As of the date hereof, no Event of Termination event that with notice or
lapse of time or both would become an Event of Termination has occurred.

 

IN WITNESS WHEREOF, I have affixed hereunto my signature this [    ] day of
[       ], 20[  ].

 

 

HARLEY-DAVIDSON CREDIT CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

D-1

--------------------------------------------------------------------------------


 

Exhibit E

 

 

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

 

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria” 1:

 

 

 

 

 

Servicing Criteria

 

Applicable
Servicing
Criteria

Reference

 

Criteria

 

 

 

 

General Servicing Considerations

 

 

1122(d)(1)(i)

 

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

 

 

 

 

 

 

1122(d)(1)(ii)

 

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

 

 

 

 

 

 

1122(d)(1)(iii)

 

Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.

 

 

 

 

 

 

 

1122(d)(1)(iv)

 

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

 

1122(d)(1)(v)

 

Aggregation of information, as applicable, is mathematically accurate and the
information conveyed accurately reflects the information.

 

 

 

 

 

 

 

 

 

Cash Collection and Administration

 

 

 

 

 

 

 

1122(d)(2)(i)

 

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.

 

ü2

 

 

 

 

 

1122(d)(2)(ii)

 

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

ü

 

 

 

 

 

1122(d)(2)(iii)

 

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(2)(iv)

 

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

ü

 

1

 

Each Assessment of compliance delivered by the Indenture Trustee shall be made
only toward such portion(s) of servicing criteria applicable to the Indenture
Trustee and not such other portion(s) applicable to other persons.

 

2

 

Solely with regard to deposits made by the Indenture Trustee.

 

 

E-1

--------------------------------------------------------------------------------


 

 

E-2

--------------------------------------------------------------------------------


 

 

 

 

 

Servicing Criteria

 

Applicable
Servicing
Criteria

Reference

 

Criteria

 

 

1122(d)(2)(v)

 

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

ü3

 

 

 

 

 

1122(d)(2)(vi)

 

Unissued checks are safeguarded so as to prevent unauthorized access.

 

 

 

 

 

 

 

1122(d)(2)(vii)

 

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations (A) are mathematically accurate; (B) are
prepared within 30 calendar days after the bank statement cutoff date, or such
other number of days specified in the transaction agreements; (C) are reviewed
and approved by someone other than the person who prepared the reconciliation;
and (D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

 

 

 

 

 

 

 

 

Investor Remittances and Reporting

 

 

 

 

 

 

 

1122(d)(3)(i)

 

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements.  Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.

 

 

 

 

 

 

 

1122(d)(3)(ii)

 

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

ü

 

 

 

 

 

1122(d)(3)(iii)

 

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

 

 

 

 

 

 

1122(d)(3)(iv)

 

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

ü

 

3

 

Assessment to be given by Indenture Trustee shall be only with respect to Trust
Accounts maintained by the Indenture Trustee under the Sale and Servicing
Agreement

 

 

E-3

--------------------------------------------------------------------------------


 

 

 

 

 

Servicing Criteria

 

Applicable
Servicing
Criteria

Reference

 

Criteria

 

 

 

 

Pool Asset Administration

 

 

 

 

 

 

 

1122(d)(4)(i)

 

Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.

 

 

 

 

 

 

 

1122(d)(4)(ii)

 

Pool assets and related documents are safeguarded as required by the transaction
agreements

 

 

 

 

 

 

 

1122(d)(4)(iii)

 

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(iv)

 

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related asset pool
documents.

 

 

 

 

 

 

 

1122(d)(4)(v)

 

The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.

 

 

 

 

 

 

 

1122(d)(4)(vi)

 

Changes with respect to the terms or status of an obligor’s account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

 

 

 

 

 

 

 

1122(d)(4)(vii)

 

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(viii)

 

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

 

 

 

 

 

 

1122(d)(4)(ix)

 

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

 

 

E-4

--------------------------------------------------------------------------------


 

 

 

 

 

Servicing Criteria

 

Applicable
Servicing
Criteria

Reference

 

Criteria

 

 

1122(d)(4)(x)

 

Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.

 

 

 

 

 

 

 

1122(d)(4)(xi)

 

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xii)

 

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

 

 

 

 

 

 

1122(d)(4)(xiii)

 

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xiv)

 

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xv)

 

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 

 

 

E-5

--------------------------------------------------------------------------------


 

Exhibit F

 

 

FORM OF ANNUAL CERTIFICATION OF THE INDENTURE TRUSTEE

 

Dated: [                       ]

 

The Bank of New York Mellon Trust Company, N.A., not in its individual capacity
but solely as indenture trustee (the “Indenture Trustee”), certifies to
Harley-Davidson Credit Corp. (the “Servicer”), its officers and Harley-Davidson
Motorcycle Trust 2016-A (the “Issuer”), with the knowledge and intent that they
will rely upon this certification, that:

 

(1)   It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Securities Exchange Act”), and
Item 1122 of Regulation AB under the Securities Act of 1933, as amended, and the
Securities Exchange Act (the “Servicing Assessment”), that were delivered by the
Indenture Trustee to the Seller pursuant to the Sale and Servicing Agreement
dated as of June 1, 2016, among Harley-Davidson Customer Funding Corp., the
Servicer, the Indenture Trustee, the Underlying Trustee and the Issuer
(collectively, the “Indenture Trustee Information”);

 

(2)   To the best of its knowledge, the Indenture Trustee Information, taken as
a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Indenture Trustee Information (in making
such statement, the Indenture Trustee makes no representation or warranty as to
any information prepared or provided to it by a third person and upon which it
relied in preparing our information); and

 

(3)   To the best of its knowledge, all of the Indenture Trustee Information
required to be provided by the Indenture Trustee under the Indenture has been
provided to the Servicer.

 

 

THE BANK OF NEW YORK MELLON TRUST

 

 

COMPANY, N.A., as Indenture Trustee

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

F-1

--------------------------------------------------------------------------------


 

Exhibit G

 

[Form of Certificate Regarding Reacquired Contracts]

 

Harley-Davidson Credit Corp.

 

Certificate Regarding Reacquired Contracts

 

The undersigned certifies that [s]he is the [             ] of Harley-Davidson
Credit Corp., a Nevada corporation (the “Servicer”), and that as such is duly
authorized to execute and deliver this certificate on behalf of the Servicer
pursuant to Section 7.08 of the Sale and Servicing Agreement (the “Agreement”)
dated as of June 1, 2016 by and among Harley-Davidson Customer Funding Corp., as
Trust Depositor, the Servicer, The Bank of New York Mellon Trust Company, N.A.,
as Indenture Trustee, Harley-Davidson Motorcycle Grantor Trust 2016-A and
Harley-Davidson Motorcycle Trust 2016-A (all capitalized terms used herein
without definition having the respective meanings specified in the Agreement),
and further certifies that:

 

1.                                    The Contracts on the attached schedule are
to be [re]acquired by the [Seller/Servicer][Trust Depositor] on the date hereof
pursuant to [Section 7.08[(a)][(b)] of the Agreement and Section 5.01 of the
Transfer and Sale Agreement/Section 7.10 of the Agreement/Section 7.11 of the
Agreement.]

 

2.                                    Upon deposit of the Purchase Price for
such Contracts, such Contracts may, pursuant to Section 7.09 of the Agreement,
be assigned by the Trustee to the Seller[/Servicer].

 

IN WITNESS WHEREOF, I have affixed hereunto my signature this             day of
                     .

 

 

Harley-Davidson Credit Corp.

 

 

 

 

By:

 

 

 

 

 

Printed Name:

 

 

 

 

 

 

Title:

 

 

 

 

G-1

--------------------------------------------------------------------------------


 

Exhibit H

 

[List of Contracts]

 

H-1

--------------------------------------------------------------------------------


 

Exhibit I

 

[Form of Monthly Report to Noteholders]

 

[see attached]

 

I-1

--------------------------------------------------------------------------------


 

Exhibit J

 

[Seller’s Representations and Warranties]

 

(1)                              Representations and Warranties Regarding
Seller.  Seller represents and warrants, as of the execution and delivery of
this Agreement and as of the Closing Date, that:

 

(a)                               Organization and Good Standing.  Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has the corporate power to own its
assets and to transact the business in which it is currently engaged.  Seller is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the character of the business transacted by it or
properties owned or leased by it requires such qualification and in which the
failure so to qualify would have a material adverse effect on the business,
properties, assets, or condition (financial or otherwise) of Seller or Trust
Depositor.

 

(b)                              Authorization; Binding Obligation.  Seller has
the power and authority to make, execute, deliver and perform this Agreement and
the other Transaction Documents to which the Seller is a party and all of the
transactions contemplated under this Agreement and the other Transaction
Documents to which the Seller is a party, and has taken all necessary corporate
action to authorize the execution, delivery and performance of this Agreement
and the other Transaction Documents to which the Seller is a party.   This
Agreement and the other Transaction Documents to which the Seller is a party
constitute the legal, valid and binding obligations of Seller enforceable in
accordance with their terms, except as enforcement of such terms may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and by the availability of equitable remedies.

 

(c)                               No Consent Required.  Seller is not required
to obtain the consent of any other party or any consent, license, approval or
authorization from, or registration or declaration with, any governmental
authority, bureau or agency in connection with the execution, delivery,
performance, validity or enforceability of this Agreement and the other
Transaction Documents to which the Seller is a party.

 

(d)                              No Violations.  Seller’s execution, delivery
and performance of this Agreement and the other Transaction Documents to which
the Seller is a party will not violate any provision of any existing law or
regulation or any order or decree of any court or the Articles of Incorporation
or Bylaws of Seller, or constitute a material breach of any mortgage, indenture,
contract or other agreement to which Seller is a party or by which Seller or any
of Seller’s properties may be bound.

 

(e)                               Litigation.  No litigation or administrative
proceeding of or before any court, tribunal or governmental body is currently
pending, or to the knowledge of Seller threatened, against Seller or any of its
properties or with respect to this Agreement or any other Transaction Document
to which the Seller is a party which, if adversely determined, would in the
opinion of Seller have a material adverse effect on the business, properties,
assets or condition (financial or other) of Seller or the transactions
contemplated by this Agreement or any other Transaction Document to which the
Seller is a party.

 

(f)                                State of Incorporation; Name; No Changes. 
Seller’s state of incorporation is the State of Nevada.  Seller’s exact legal
name is as set forth in the first paragraph of this Agreement.  Seller has not
changed its name whether by amendment of its Articles of Incorporation, by

 

J-1

--------------------------------------------------------------------------------


 

reorganization or otherwise, and has not changed its state of incorporation
within the four months preceding the Closing Date.

 

(g)                               Solvency.  The Seller, after giving effect to
the conveyances made by it hereunder, is Solvent.

 

(2)                             Representations and Warranties Regarding Each
Contract.  Seller represents and warrants as to each Contract as of the
execution and delivery of this Agreement and as of the Closing Date, that:

 

(a)                               Payments.  Except for a payment that is not
more than 29 days delinquent as of the Cutoff Date, no payment default exists on
the Contract.

 

(b)                              No Waivers.  As of the Cutoff Date, no material
term of the Contract has been affirmatively amended or modified, except
amendments and modifications indicated in the Servicer’s servicing system or in
the Contract File.

 

(c)                               Binding Obligation.  The Contract is in a form
of contract that includes rights and remedies allowing the holder to enforce the
obligation and realize on the Motorcycle and represents the legal, valid and
binding payment obligation of the Obligor, enforceable in all material respects
by the holder of the Contract, except as may be limited by bankruptcy,
insolvency, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles and consumer protection
laws.

 

(d)                              No Defenses.  As of the Cutoff Date, no right
of rescission, setoff, counterclaim or defense asserted or threatened with
respect to such Contract was indicated in the Servicer’s servicing system or
related Contract File.

 

(e)                               Insurance.  The terms of the Contract require
that for the term of such Contract the Motorcycle securing such Contract will be
covered by physical damage insurance.

 

(f)                                Origination.  The Contract (i) was originated
by Eaglemark Savings Bank, in the regular course of its business, (ii) was fully
and properly executed by the parties thereto, and (iii) has been purchased by
Seller in the regular course of its business.

 

(g)                               Compliance with Law.  At the time it was
originated, the Contract complied in all material respects with all requirements
of law in effect at the time.

 

(h)                              Contract in Force.  As of the Cutoff Date, the
Servicer’s servicing system indicates that the Contract was not satisfied or
subordinated in whole or in part or rescinded, and the related Motorcycle
securing the Contract has not been released from the lien of the Contract in
whole or in part.

 

(i)                                  Valid Security Interest.  The Contract has
created or shall create a valid, binding and enforceable first priority security
interest in favor of the Seller in the Motorcycle, except as to priority for any
Permitted Liens, which security interest is assignable by the Seller to the
Depositor.

 

(j)                                  No Defaults.  As of the Cutoff Date, no
default, breach, violation or event permitting acceleration was reported in the
Servicer’s servicing system with respect to any

 

J-2

--------------------------------------------------------------------------------


 

Contract.  Seller has not waived any such default, breach, violation or event
permitting acceleration.  As of the Cutoff Date, no Motorcycle was in
repossession.

 

(k)                              Installments.  The Contract has a fixed
Contract Rate and provides for monthly payments of principal and interest which,
if timely made, would fully amortize the loan on a simple-interest basis over
its term.

 

(l)                                  Owner of Record.  The Seller is identified
as the “owner of record” on all electronic chattel paper relating to the
Contract, and the Seller has “control,” as defined in Section 9-105 of the UCC,
of all electronic chattel paper relating to the Contract. The Contract does not
have any marks or notations indicating that it has been pledged, assigned or
otherwise conveyed by the Seller to any Person other than the Trust Depositor.

 

(m)                          Good Title.  Immediately before the sale and
assignment under the Transfer and Sale Agreement and under this Agreement, the
Seller has good and marketable title to the Contract, free and clear of any
encumbrance or lien, except for any Permitted Liens, and, immediately upon the
transfer of the Contract by the Seller, the Trust Depositor shall have good and
marketable title to the Contract free and clear of any encumbrance or lien,
except for any Permitted Liens, and, immediately upon the transfer of the
Contract by the Trust Depositor, the Underlying Trust shall have good and
marketable title to the Contract free and clear of any encumbrance, equity,
loan, pledge, charge, claim or security interest, other than any Permitted
Liens.

 

(n)                              No Government Obligors. The Obligor is not the
United States government or an agency, authority, instrumentality or other
political subdivision of the United States government.

 

(o)                              Obligor Bankruptcy.  At the Cutoff Date, the
Obligor was not the subject of a bankruptcy proceeding, according to the records
in Servicer’s servicing system.

 

(p)                              Chattel Paper; One Original.  The Contract is
either “tangible chattel paper” or “electronic chattel paper”.  The Contract is
evidenced by either (i) one executed tangible record constituting or forming a
part of the Contract that is “tangible chattel paper”, or (ii) a single
“authoritative copy” of the electronic record constituting or forming a part of
the Contract that is “electronic chattel paper”. Terms in quotation marks have
the meaning assigned to them in the applicable UCC.

 

(q)                              Selection Criteria.  The Contract is secured by
a new or used Motorcycle.  No Contract has a Contract Rate less than 0.990%. 
The Contract amortizes the amount financed over an original term no greater than
84 months (excluding periods of deferral of first payment).  The Contract has a
Principal Balance of at least $500.00 as of the Cutoff Date.

 

(3)                              Representations and Warranties Regarding the
Contracts in the Aggregate.  Seller represents and warrants, as of the execution
and delivery of this Agreement and as of the Closing Date, that:

 

(a)                               Amounts.  The Pool Balance as of the Cutoff
Date equals or exceeds the aggregate principal amount of the Notes on the
Closing Date.

 

(b)                              Characteristics.  The Contracts have the
following characteristics: (i) all the Contracts are secured by Motorcycles;
(ii) no Contract has a remaining maturity of more than 84

 

J-3

--------------------------------------------------------------------------------


 

months; and (iii) the final scheduled payment on the Contract with the latest
maturity is due no later than July 28, 2023.  Approximately 76.29% of the Pool
Balance as of the Cutoff Date is attributable to loans for purchases of new
Motorcycles and approximately 23.71% is attributable to loans for purchases of
used Motorcycles.  No Contract was originated after the Cutoff Date.  No
Contract has a Contract Rate less than 0.990%.  100% of the Pool Balance as of
the Cutoff Date is attributable to loans for purchases of Motorcycles
manufactured by Harley-Davidson Motor Company.

 

(c)                               Marking Records.  As of the Closing Date,
Seller has caused the Computer File relating to the Contracts sold hereunder and
concurrently reconveyed by Trust Depositor to the Underlying Trust to be clearly
and unambiguously marked to indicate that such Contracts constitute part of the
Trust Corpus, are owned by the Underlying Trust.

 

(d)                              No Adverse Selection.  No selection procedures
adverse to Noteholders have been employed in selecting the Contracts.

 

(e)                               True Sale.  The transactions contemplated by
the Transfer and Sale Agreement and the Sale and Servicing Agreement constitute
valid sales, transfers and assignments from Seller to Trust Depositor and from
Trust Depositor to the Underlying Trust of all of Seller’s right, title and
interest in the Contract Assets as of the Closing Date.

 

(f)                                All Filings Made.  All filings (including,
without limitation, UCC filings) required to be made by any Person and actions
required to be taken or performed by any Person in any jurisdiction to give the
Underlying Trustee a first priority perfected security interest (subject only to
Permitted Liens) in the Contracts, the proceeds thereof and the rest of the
Collateral have been made, taken or performed.  All financing statements filed
or to be filed against the Seller in favor of the Trust Depositor in connection
herewith describing the Contracts contain a statement to the following effect: 
“A purchase of or security interest in any collateral described in this
financing statement, except as provided in the Sale and Servicing Agreement,
will violate the rights of the Underlying Trust.”

 

(g)                               List of Contracts.  The information set forth
in the List of Contracts is true, complete and correct in all material respects
as of the Cutoff Date.

 

(h)                              Lockbox Bank.  All Obligors have been
instructed to make payments to a Lockbox Account (either directly by remitting
payments to a Lockbox, or indirectly by making payments through direct debit,
the telephone or the internet to an account of the Servicer which payments will
be subsequently transferred from such account to one or more Lockbox Banks), and
no person claiming through or under Seller has any claim or interest in a
Lockbox Account other than the related Lockbox Bank; provided, however, that
other Persons may have an interest in certain other collections therein not
related to the Contracts.

 

(4)                           Representations and Warranties Regarding the
Contract Files.  Seller represents and warrants as of the execution and delivery
of this Agreement and as of the Closing Date, that:

 

(a)                               Possession.  Immediately prior to the Closing
Date, the Servicer or its custodian will have possession of each original
Contract and the related complete Contract File.  Each of such documents which
is required to be signed by the Obligor has been signed by the Obligor in the
appropriate spaces.  All blanks on any form have been properly filled in and
each form has

 

J-4

--------------------------------------------------------------------------------


 

otherwise been correctly prepared.  The complete Contract File for each Contract
currently is in the possession of the Servicer or its custodian.

 

(b)                              Bulk Transfer Laws.  The transfer, assignment
and conveyance of the Contracts and the Contract Files by Seller pursuant to the
Transfer and Sale Agreement and by Trust Depositor pursuant to the Sale and
Servicing Agreement is not subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.

 

J-5

--------------------------------------------------------------------------------


 

Exhibit K

 

[Lockbox Bank and Lockbox Account]

 

Lockbox

 

For Standard U.S. Mail:

Harley-Davidson Credit Corp.

Department 15129

Palatine, IL 60055-5129

 

For UPS and FedEx:

Harley-Davidson Credit Corp.

Department 15129

5505 N. Cumberland Avenue, Suite 307

Chicago, IL 60656-1471

 

Lockbox Bank

 

The Bank of New York Mellon

 

K-1

--------------------------------------------------------------------------------


 

 

L-1

--------------------------------------------------------------------------------